Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 1 of 67




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                                                       CASE NO. _______________

  SAIGER LLC d/b/a LAIF.WORKS,

                     Plaintiff,

           v.

  GABRIEL GONZÁLEZ ANDERSSON, and
  GLEZCO, LLC, a Florida limited liability
  company,

                     Defendant.
                                                   /


                                      NOTICE OF REMOVAL

           Defendants, Gabriel González Andersson (“Andersson”) and Glezco, LLC (“Glezco,”

  together with Andersson, “Defendants”), by and through their undersigned counsel and pursuant

  to 28 U.S.C. §§ 1332, 1441 and 1446, hereby files this Notice of Removal (“Notice”), removing

  this action to the United States District Court for the Southern District of Florida, Miami Division.

  This cause was originally filed and is presently pending in the Circuit Court of the Eleventh

  Judicial Circuit in and for Miami-Dade County, Florida (Case No. 2020-022232-CA-01). And, as

  grounds for removal, Defendants respectfully state:

                                       Procedural Background

           1.    Plaintiff Saiger, LLC. (“Saiger”) initiated this matter by filing its Complaint against

  Defendants with the Eleventh Judicial Circuit on or about October 14, 2020. Glezco was served

  with a copy of the Summons and Complaint on October 27, 2020. Andersson voluntarily accepted

  service on November 12, 2020.




  308241707.2
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 2 of 67




           2.    In accordance with 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders

  served upon Defendants are attached hereto collectively as Exhibit A.

           3.    Removal is timely because this Notice of removal is being filed within 30 days after

  Defendants were served with process. Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526

  U.S. 344, 347–48 (1999); see also Jones v. Commonwealth Land Title Ins. Co., 459 Fed. Appx.

  808, 810 (11th Cir. 2012) (30-day period referenced in 28 U.S.C. § 1446(b)(1) begins running

  when defendant is formally served with process).

                      Grounds for Removal - Diversity (28 U.S.C. § 1332(a))

           4.    This matter is properly removable pursuant to the diversity jurisdiction grounds set

  forth in 28 U.S.C. § 1332(a) and 28 U.S.C. § 1441.

           5.    Plaintiff seeks, among other relief, a declaration that Defendants breach the various

  contracts between them, as such in this action for declaratory relief “the amount in controversy is

  measured by the value of the object of the litigation.” Hunt v. Washington State Apple Advertising

  Comm’n, 432 U.S. 333, 347 (1977). In this case, well over the $75,000 threshold.

           6.    The amount in controversy in this matter, excluding interest and costs, exceeds the

  sum of $75,000. See Plaintiff’s Complaint (“Compl.”) ¶ 19(a)-(c) (“Upon full payment from

  DHSC for the sale of 1,000,000 boxes of Titan nitrile gloves, Saiger LLC would pay Glezco

  approximately $1,667,896.57 for ‘services performed’. . . .”) (emphasis added); (“Upon full

  payment from DHSC for the sale of 3,000,000 boxes of Blue Sail nitrile gloves, Saiger LLC

  would pay Glezco approximately $3,661,645.57 for ‘services performed’ . . .”) (emphasis

  added); (“Upon full payment from DHSC for the sale of 10,200,000 surgical gowns, Saiger LLC

  would pay Glezco approximately $16,007,521.47 for ‘services performed’”) (emphasis added).




                                             -2-
  308241707.2
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 3 of 67




           7.      “For purposes of determining diversity jurisdiction the citizenship of a limited

  liability corporation (LLC) is the citizenship of each of its members. Rolling Greens MPH, L.P, v.

  Comcast SCH Holdings, LLC, 374 F.3d 1020, 1022 (11th Cir. 2004) (per curiam); . . . . If a member

  of an LLC is itself an LLC, the citizenship of the LLC ‘must be traced through however many

  layers of partners or members there may be.’ Orchid Quay, LLC, v. Suncor Bristol Bay, LLC, 178

  F.Supp.3d 1300, 1304 (S.D. Fla. 2016) (Marra, J.) . . . .” Silver Crown Investments, LLC v. Team

  Real Estate Mgmt., LLC, 349 F. Supp. 3d 1316, 1324 (S.D. Fla. 2018).

           8.      Saiger is a Florida Limited Liability Company. Saiger’s sole member is Michael

  Saiger, a natural person and otherwise sui juris, who is a citizen of Florida. Furthermore, Saiger’s

  principal place of business is in Miami, Florida. See Complaint, ¶ 3. As such, Saiger is citizen of

  the state of Florida. 1

           9.      Glezco is a Florida Limited Liability Company. Glezco’s members are Gabriel

  Gonzalez Andersson, a natural person and otherwise sui juris, who is a citizen and resident of

  Benidorm, Spain, and Juan Manuel Garces Perez,a natural person and otherwise sui juris, who is a

  citizen and resident of Madrid, Spain. Furthermore, Glezco’s principal place of business is in

  Madrid, Spain. As such, Glezco is a citizen of Spain, and not Florida.

           10.     Gabriel Gonzalez Andersson, a natural person and otherwise sui juris, who is a

  citizen and resident of Madrid, Spain. As such, Andersson is a citizen of Spain, and not Florida.

           11.     In short, Defendants are not Citizens of Florida, and were not citizens of Florida at

  the time of filing of this Notice of Removal. There is no factual dispute regarding the citizenship

  of Defendants, and/or the citizenship of any of Glezco’s LLC members.




  1
   A true and correct copy of an email from Plaintiff’s counsel acknowledging Michael Saiger is the only member of
  Saiger, LLC is attached hereto as Exhibit B.

                                                   -3-
  308241707.2
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 4 of 67




           12.     Given that Plaintiff is a citizen of Florida and Defendants are citizens of Spain, all

  parties are diverse.

                 Defendant Has Satisfied the Procedural Requirements for Removal.

           13.     This Notice is timely pursuant to 28 U.S.C. § 1446(b). (See ¶ 3 above.)

           14.     Defendants include herewith copies of all process, pleadings, and orders served

  upon it in the matter to date, pursuant to 28 U.S.C. § 1446(a).

           15.     Venue is proper in this Court because it is the “district and division within which

  [this] action is pending.” 28 U.S.C. § 1446(a); 28 U.S.C. § 1441(a).

           16.     In accordance with 28 U.S.C. § 1446(d), promptly after the filing of this Notice of

  Removal, Defendants will give written notice to counsel for Plaintiff in this action and will file a

  copy of the original Notice with the Eleventh Judicial Circuit.

           17.     Defendants have not previously applied for the relief sought herein.

           18.     By filing this Notice of Removal, Defendants does not waive, but to the contrary

  expressly preserve, any and all defenses which may be available to them in this matter, including,

  without limitation, defenses based on lack of personal jurisdiction, improper service of process,

  improper venue, lack of subject matter jurisdiction, and the failure to state a valid claim.

                                               Conclusion

           19.     This matter is properly removed to this Court because, as set forth above, this Court

  has subject matter jurisdiction based on diversity jurisdiction.




                                                -4-
  308241707.2
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 5 of 67




  November 13, 2020                                    Respectfully submitted,

                                                       K&L Gates, LLP
                                                       Southeast Financial Center
                                                       200 South Biscayne Boulevard
                                                       Suite 3900
                                                       Miami, Florida 33131
                                                       Telephone: 305-539-3300
                                                       Facsimile: 305-358-7095

                                                       By: /s/ Jonathan B. Morton
                                                               Jonathan B. Morton
                                                               Florida Bar No. 956872
                                                               Jonathan.morton@klgates.com
                                                               Javier A. Roldán Cora
                                                               Florida Bar No. 1010311
                                                               Javier.roldancora@klgates.com
                                                               Attorneys for Defendant



                                      CERTIFICATE OF SERVICE

           The undersigned attorney hereby certifies that on this 13th day of November, 2020, (1) a

  true and correct copy of the foregoing document was filed electronically with the Clerk of Court

  for the Southern District of Florida using the Court’s CM/ECF document filing system and will be

  served on counsel of record who are registered for CM/ECF service in this matter; and (2) the

  foregoing document was also served on the persons named below via email.


                                                       /s/ Jonathan B. Morton
                                                       Jonathan B. Morton




                                             -5-
  308241707.2
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 6 of 67




                                   Service List

   Etan Mark
   Daniel Maland
   Jany Fernandez
   Mark Migdal & Hayden
   Brickell City Tower
   80 SW 8th Street, Suite 1999
   Miami, FL 33130
   Etan@markmigdal.com
   Daniel@markmigdal.com
   Jany@markmigdal.com

   Counsel for Plaintiff




                                   -6-
  308241707.2
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 7 of 67




                COMPOSITE
                EXHIBIT A
Filing #Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 8 of 67
         114993906   E-Filed 10/14/2020 06:48:33 PM



        FORM 1.997.         CIVIL COVER SHEET

        The civil cover sheet and the information contained in it neither replace nor supplement the filing
        and service of pleadings or other documents as required by law. This form must be filed by the
        plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
        to section 25.075, Florida Statutes. (See instructions for completion.)


                I.      CASE STYLE

                            IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
                              IN AND FOR MIAMI-DADE COUNTY, FLORIDA

        SAIGER LLC
        Plaintiff                                                                Case #
                                                                                 Judge
        vs.
       GABRIEL GONZALEZ ANDERSSON, GLEZCO LLC
        Defendant



                II.     AMOUNT OF CLAIM
       Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of
       the claim is requested for data collection and clerical processing purposes only. The amount of the claim
       shall not be used for any other purpose.

           $8,000 or less
           $8,001 - $30,000
           $30,001- $50,000
           $50,001- $75,000
           $75,001 - $100,000
           over $100,000.00

                III.    TYPE OF CASE           (If the case fits more than one type of case, select the most
        definitive category.) If the most descriptive label is a subcategory (is indented under a broader
        category), place an x on both the main category and subcategory lines.




                                                          -1-
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 9 of 67




  CIRCUIT CIVIL

    Condominium
    Contracts and indebtedness
    Eminent domain
    Auto negligence
    Negligence—other
           Business governance
           Business torts
           Environmental/Toxic tort
           Third party indemnification
           Construction defect
           Mass tort
           Negligent security
           Nursing home negligence
           Premises liability—commercial
           Premises liability—residential
    Products liability
    Real Property/Mortgage foreclosure
           Commercial foreclosure
           Homestead residential foreclosure
           Non-homestead residential foreclosure
           Other real property actions

    Professional malpractice
           Malpractice—business
           Malpractice—medical
           Malpractice—other professional
    Other
           Antitrust/Trade regulation
           Business transactions
           Constitutional challenge—statute or ordinance
           Constitutional challenge—proposed amendment
           Corporate trusts
           Discrimination—employment or other
           Insurance claims
           Intellectual property
           Libel/Slander
           Shareholder derivative action
           Securities litigation
           Trade secrets
           Trust litigation

  COUNTY CIVIL

    Small Claims up to $8,000
    Civil
    Real property/Mortgage foreclosure
                                                   -2-
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 10 of 67



     Replevins
     Evictions
             Residential Evictions
             Non-residential Evictions
     Other civil (non-monetary)

                                       COMPLEX BUSINESS COURT

 This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
 Administrative Order. Yes       No

          IV.   REMEDIES SOUGHT (check all that apply):
            Monetary;
            Nonmonetary declaratory or injunctive relief;
            Punitive

          V.     NUMBER OF CAUSES OF ACTION: [ ]
          (Specify)

            4

          VI.     IS THIS CASE A CLASS ACTION LAWSUIT?
                     yes
                     no

          VII.    HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                   no
                   yes If “yes,” list all related cases by name, case number, and court.

          VIII. IS JURY TRIAL DEMANDED IN COMPLAINT?
                   yes
                   no

  I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
  my knowledge and belief, and that I have read and will comply with the requirements of
  Florida Rule of Judicial Administration 2.425.

  Signature: s/ Etan Mark                                Fla. Bar # 720852
                 Attorney or party                                      (Bar # if attorney)

 Etan Mark                                10/14/2020
  (type or print name)                           Date




                                                  -3-
Filing Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 11 of 67
       # 114993906  E-Filed 10/14/2020 06:48:33 PM


                 IN THE CIRCUIT COURT OF THE 11TH JUDICIAL CIRCUIT IN AND FOR
                                 MIAMI-DADE COUNTY, FLORIDA

                                                    CASE NO.:

        SAIGER LLC d/b/a
        LAIF.WORKS,

               Plaintiff,

        vs.

        GABRIEL GONZÁLEZ ANDERSSON, and
        GLEZCO, LLC, a Florida limited liability company

              Defendants.
        ______________________________________/

                                                  COMPLAINT

               Plaintiff Saiger LLC d/b/a Laif.Works (“Saiger LLC” or “Plaintiff”), by and through its

        undersigned counsel, hereby files a civil action against the Defendants, Gabriel González

        Andersson (“Andersson”) and Glezco, LLC (“Glezco,” together with Andersson, “Defendants”)

        and in support thereof states:

                     NATURE OF ACTION, PARTIES, JURISDICTION AND VENUE

               1.      This is an action for fraud in the inducement, rescission, as well as for declaratory

        relief pursuant to Fla. Stat. Ch 86.01.

               2.      Venue is proper in Miami-Dade County, Florida pursuant to Florida Statutes

        § 47.011 as the parties have contractually consented to jurisdiction in this forum, both Plaintiff and

        Glezco Defendant are Florida Limited Liability companies, Plaintiff’s principal place of business

        is located in this forum, and the cause of action accrued in this forum.

               3.      Plaintiff is a Florida limited liability company with its principal place of business

        in Miami, Florida.
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 12 of 67




         4.      Defendant Andersson is a natural person residing in Madrid, Spain and is

  otherwise sui juris.

         5.      Defendant Glezco is a Florida limited liability company with a principal place of

  business in Madrid, Spain.

         6.      All conditions precedent to this action have occurred, been performed, or have

  otherwise been waived.

                                    GENERAL ALLEGATIONS

         7.      In the first quarter of 2020, Michael Saiger, Plaintiff’s principal, established Saiger

  LLC’s business of assisting governmental entities in obtaining large quantities of personal

  protective equipment (“PPE”) in response to COVID-19.

         8.      At the time of its creation, Mr. Saiger had significant experience in working with

  manufacturers and distributors in China. Based on this experience, Mr. Saiger was able to secure

  a number of lucrative contracts with the government of the United Kingdom.

         9.      Looking to solidify its operations and expand its footprint in Europe, in March

  2020, Saiger LLC began discussions with Defendant Andersson. As a result of representations

  made by Mr. Andersson during those discussions, Mr. Saiger understood Mr. Andersson to be an

  experienced operator of large-scale distribution projects, similar to the types of projects Saiger

  LLC was undertaking.

         10.     Mr. Saiger and Mr. Andersson discussed a role for Mr. Andersson with Saiger LLC

  where he would be actively engaged in the procurement, logistics, due diligence, product sourcing

  and quality control of the PPE equipment – effectively acting as Saiger LLC’s third-party Chief

  Operating Officer.




                                                    2
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 13 of 67




         11.     Through the course of these conversations, Mr. Andersson assured Mr. Saiger that

  he had the ability to and would actively engage in the procurement, logistics, due diligence, product

  sourcing and quality control of the PPE equipment for each project in which he was employed.

         12.     Although Mr. Andersson wanted a long-term contractual commitment from Saiger

  LLC, the parties ultimately decided that Mr. Andersson would be compensated on a project-by-

  project basis subject to his continued commitment and participation.

         13.     Mr. Andersson did very well under this arrangement, and for his assistance in the

  completion of two (2) contracts, was paid more than $28 million.

         14.     On or about June 11, 2020, Mr. Saiger and Mr. Andersson continued discussions

  regarding Mr. Andersson’s future role in Saiger, LLC. In particular, Saiger LLC had sourced three

  new contracts with the United Kingdom’s Department of Health and Social Care (“DHSC”) and

  Mr. Saiger and Mr. Andersson wished to discuss Mr. Andersson’s future commitment to Saiger.

         15.     During that conversation, Mr. Saiger advised Mr. Andersson that in order for him

  to receive compensation under each of the consulting agreements, he would need to maintain or

  exceed his current level of participation on a project-by-project basis. Andersson assured Mr.

  Saiger and Saiger LLC that he would do just that.

         16.     In mid-June 2020, in continued reliance on Mr. Andersson’s representations to Mr.

  Saiger regarding the proactive role he would play for Saiger LLC, its customers, and its

  manufacturers on a project-by-project basis, Mr. Saiger and Mr. Andersson signed three new

  consulting agreements – one for Titan gloves, one for Blue Sail gloves, and one for PureMed

  gowns (together, the “Agreements”).

         17.     Each of these Agreements is attached hereto as Exhibit A, B and C, respectively.




                                                   3
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 14 of 67




         18.      As was the case with prior agreements, each Agreement expressly contemplated

  that Mr. Andersson would provide services to Saiger LLC, which includes “sourcing the

  manufacturer, due diligence and coordinating logistics.” See Exs. A, B and C at 1.

         19.      Subject to Mr. Andersson’s performance, and as consideration for Mr. Andersson’s

  work, Saiger LLC agreed to pay Glezco as follows:

               a. Upon full payment from DHSC for the sale of 1,000,000 boxes of Titan nitrile

                  gloves, Saiger LLC would pay Glezco approximately $1,667,896.57 for “services

                  performed” (see Ex. A);

               b. Upon full payment from DHSC for the sale of 3,000,000 boxes of Blue Sail nitrile

                  gloves, Saiger LLC would pay Glezco approximately $3,661,645.57 for “services

                  performed” (see Ex. B);

               c. Upon full payment from DHSC for the sale of 10,200,000 surgical gowns, Saiger

                  LLC would pay Glezco approximately $16,007,521.47 for “services performed”

                  (see Ex. C).

         20.      Saiger LLC and Mr. Andersson intended that Glezco benefit from the Agreements,

  as all payments under the Agreements were to be made to Glezco subject to the terms of the

  Agreements, including but not limited to Mr. Andersson’s fulfillment of his responsibilities.

         21.      Mr. Andersson understood these roles and responsibilities as a condition to

  payment, as he had provided these services in the performance of previous consulting agreements.

  These responsibilities included (i) providing logistics and shipping support services for the

  Plaintiff; (ii) working to ensure that Plaintiff’s products were and are delivered to Plaintiff’s

  customers in accordance with Plaintiff’s existing and forthcoming customer contracts and

  commercial/customs specifications; (iii) assisting Plaintiff in sourcing manufacturers to produce



                                                  4
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 15 of 67




  required products; (iv) monitoring Plaintiff’s product production and deliveries to ensure the

  Plaintiff’s delivery schedules are met; (v) engaging in quality control; (vi) ensuring that Plaintiff’s

  operations generally ran smoothly with regard to the shipment and delivery of Plaintiff’s products

  to its customers; and (vii) reviewing product/factory documentation and samples to ensure

  Plaintiff’s compliance with regulatory standards and customer specification.

         22.     Immediately following the execution of the Agreements, Mr. Andersson stopped

  performing any of the required services under the Agreements.

         23.     Mr. Andersson did not provide the Plaintiff with notice, reason or explanation for

  why he failed to perform his duties under the Agreements.

         24.     Without Mr. Andersson’s help, Plaintiff was left to scramble, at its own

  considerable time and expense, and expend substantial resources to course correct and complete

  the work Mr. Andersson failed to perform under these agreements.

         25.     Plaintiff made repeated attempts to re-engage and reconnect with Mr. Andersson,

  with no success.

         26.     Plaintiff relied on Mr. Andersson to perform pursuant to the terms of their

  Agreements, and Mr. Andersson’s refusal and failure to perform under the Agreements have

  constituted a breach of contract such as to relieve Plaintiff of its obligations to compensate

  Defendants under these contracts.

         27.     Defendants on the other hand are poised to receive a windfall should they be paid

  out under these contracts, as they will be compensated despite having failed to provide any of the

  services he was required to provide under these contracts.




                                                    5
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 16 of 67




          28.     Unfortunately, and unacceptably, Defendants’ failure to perform under the

  contracts caused business interruptions that delayed the delivery of PPE to health care providers

  and first responders in the United Kingdom during the COVID-19 pandemic.

          29.     On October 14, 2020, Saiger LLC informed the Defendants in writing that it was

  rescinding the Agreements as a result of Mr. Andersson’s breaches. See Notice of Rescission,

  attached as Exhibit D.

          30.     Each of the Agreements contains an unambiguous governing law and venue clause

  in which Plaintiff and Mr. Andersson expressly consent to the exclusive jurisdiction of the state

  and federal courts located in Miami-Dade County, Florida; waive any and all objections to such

  venue on forum non conveniens or other grounds; consent to personal jurisdiction of the courts of

  Florida; and agree that the agreements shall be construed and governed in accordance with the

  laws of the State of Florida. See Exhibits A, B, and C at §3.

          31.     Saiger LLC has retained the services of Mark Migdal & Hayden and is obligated to

  pay it a reasonable fee for its services.

                           COUNT I – FRAUD IN THE INDUCEMENT
                                      Against Andersson

          32.     Saiger LLC incorporates by reference the allegations contained in paragraph 1

  through 31 as though fully set forth herein.

          33.     In April 2020, and again in June 2020, Mr. Andersson made multiple false

  statements to Mr. Saiger regarding the material facts that he would be actively engaged in the

  procurement, logistics, due diligence, product sourcing and quality control of the PPE equipment

  for the Agreements.




                                                  6
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 17 of 67




         34.    Included among those false statements were Mr. Andersson’s misrepresentations

  and agreements that he would only seek to be paid after performing the work contemplated and

  required by the Agreements.

         35.    On or about June 11, 2020, as part of their negotiations, Saiger LLC advised Mr.

  Andersson that in order for him to receive compensation under each of the consulting agreements,

  he would need to maintain or exceed his participation on a project-by-project basis. Andersson

  assured Mr. Saiger and Saiger LLC that he would do just that.

         36.    At the time he made the representations, Mr. Andersson knew or should have

  known that those representations were false and that he had no intention of performing under the

  Agreements, and that he would inequitably seek to be paid despite having performed no work

  under the Agreements.

         37.    Through his misrepresentations, Mr. Andersson intended to induce Saiger LLC to

  enter into the Agreements with Mr. Andersson.

         38.    In mid-June 2020, in reliance on Mr. Andersson’s representations to Mr. Saiger

  regarding the pro-active role he would play for Saiger LLC on a project-by-project basis, Saiger

  LLC and Mr. Andersson signed three new consulting agreements – one for Titan gloves, one for

  Blue Sail gloves, and one for PureMed gowns.

         39.    Mr. Andersson has not engaged in the procurement, logistics, product sourcing and

  quality control of the PPE equipment at the center of each of the Agreements, as promised, and

  thus has breached each of the Agreements.

         40.    Saiger LLC has suffered damages in justifiable reliance on Mr. Andersson’s

  representations and concealments as pertains to those Agreements. But for its reliance upon the




                                                  7
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 18 of 67




  aforesaid misrepresentations of material fact and concealment of material facts by Mr. Andersson,

  Saiger LLC would not have entered into the Agreements.

         WHEREFORE, Plaintiff Saiger LLC d/b/a Laif.Works, respectfully requests this Court to

  enter final judgment against Defendants Gabriel González Andersson and Glezco, LLC in Saiger

  LLC’s favor for fraud in the inducement, order that the Agreements be rescinded in their entirety

  such as to return all parties to the status quo, award Plaintiff attorneys’ fees and costs incurred in

  bringing this action, together with such other relief this Court deems just and proper under the

  circumstances. Saiger LLC reserves the right to claim punitive damages in accordance with

  governing law.

                                     COUNT II – RESCISSION
                                      Against All Defendants

         41.       Saiger LLC incorporates by reference the allegations contained in paragraph 1

  through 31 as though fully set forth herein.

         42.       Saiger LLC and Mr. Andersson agreed that Mr. Andersson would serve as a

  consultant to Saiger LLC on a project-by-project basis.

         43.       In April 2020, and again in June 2020, Mr. Andersson made multiple fraudulent

  statements to Saiger LLC regarding the material facts that he would be actively engaged in the

  procurement, logistics, due diligence, product sourcing and quality control of the PPE equipment

  for the Agreements.

         44.       Mr. Andersson knew or should have known that those representations were false

  and that he had no intention of performing under the Agreements at the time he made the

  representations.

         45.       In mid-June 2020, in reliance on Mr. Andersson’s fraudulent misrepresentations to

  Saiger LLC regarding the proactive role he would play for Saiger LLC’s customers on a project-


                                                    8
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 19 of 67




  by-project basis, Saiger LLC and Mr. Andersson signed three new consulting agreements – one

  for Titan gloves, one for Blue Sail gloves, and one for PureMed gowns, each of which is attached

  hereto as Exhibit A, B and C, respectively.

         46.     Mr. Andersson has not engaged in the procurement, logistics, product sourcing and

  quality control of the PPE equipment at the center of each of the Agreements, as promised, and

  thus has breached each of the Agreements.

         47.     On October 14, 2020, Saiger LLC informed the Defendants in writing that it was

  rescinding the Agreements as a result of Mr. Andersson’s breaches.

         48.     Upon information and belief, Saiger LLC has received no benefits from the

  Defendants from the Agreements, and thus there are no benefits to be restored to the Defendants.

         49.     Being that Mr. Andersson is the managing member and agent of Glezco and Mr.

  Andersson’s intention that his representations would induce Saiger LLC to pay funds to Glezco

  under the Agreements, Glezco is a direct and exclusive beneficiary of Mr. Andersson’s

  misrepresentations.

         50.     Saiger LLC has no adequate remedy at law.

         WHEREFORE, Plaintiff Saiger LLC d/b/a Laif.Works, respectfully requests this Court to

  enter final judgment against Defendants Gabriel González Andersson and Glezco, LLC in

  Plaintiff’s favor for rescission of the Agreements, order that the Agreements be rescinded in their

  entirety such as to return all parties to the status quo, together with such other relief this Court

  deems just and proper under the circumstances.




                                                   9
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 20 of 67




                           COUNT III - DECLARATORY JUDGMENT
                                (BREACH OF CONTRACT)
                                    Against All Defendants

         51.     Saiger LLC incorporates by reference the allegations contained in paragraph 1

  through 31 as though fully set forth herein.

         52.     The parties have a bona fide, actual, present and practical need for a declaration

  concerning their present rights, duties, obligations and status under the Agreements.

         53.     Saiger LLC and Defendants’ rights as to each other are dependent upon the facts

  and the law applicable to those facts, as determined by the Court.

         54.     Saiger LLC takes the position that Mr. Andersson has breached the Agreements by

  failing to perform any and all of their duties under the Agreements, thus relieving Saiger LLC of

  its obligation to compensate the Defendants under the Agreements. Further, being that Mr.

  Andersson is the managing member and agent of Glezco and Mr. Andersson’s intended that his

  representations would induce Saiger LLC to pay funds to Glezco under the Agreements, Glezco is

  a direct and exclusive beneficiary of Defendant Andersson’s misrepresentations.

         55.     Upon information and belief, Defendants take a contrary position and believe that

  Mr. Andersson has not breached the Agreements and remain entitled to compensation from Saiger

  LLC under the Agreements.

         56.     Saiger LLC requires clarification as to the extent of its rights and obligations with

  respect to the issue presented herein.

         57.     Saiger LLC has a present interest in the subject matter of this action, and these

  antagonistic and adverse interests are all before the court by proper process. The relief sought is

  not merely the giving of legal advice or the answer to questions propounded for curiosity.

         WHEREFORE, Plaintiff Saiger LLC d/b/a Laif.Works, respectfully requests this Court to



                                                  10
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 21 of 67




  enter judgment against Defendants Gabriel González Andersson and Glezco, LLC as follows:

               a. Determining and declaring that Mr. Andersson has breached the Agreements;

               b. Determining and declaring that Saiger LLC has no obligation, contractual or

                  otherwise, to compensate Defendants under the Agreements;

               c. Determining that Saiger LLC is fully released from any and all contractual

                  obligation to remit the sums withheld pursuant to Section 1(b) of each of the

                  Agreements;

               d. Awarding Saiger LLC all attorneys’ fees and costs; and

               e. Awarding Saiger LLC such other relief as this Court deems just and proper under

                  the circumstances.

                    COUNT IV - DECLARATORY JUDGMENT
        (BREACH OF IMPLIED COVENANT OF GOOD FAITH & FAIR DEALING)
                            Against All Defendants

         58.      Saiger LLC incorporates by reference the allegations contained in paragraph 1

  through 31 as though fully set forth herein.

         59.      The parties have a bona fide, actual, present and practical need for a declaration

  concerning their present rights duties, obligations and status under the Agreements.

         60.      Saiger LLC and Defendants’ rights as to each other are dependent upon the facts

  and the law applicable to those facts, as determined by the Court.

         61.      Saiger LLC and Defendants are parties to the Agreements, which are written

  contracts.

         62.      Saiger LLC takes the position that Mr. Andersson, through a conscious and

  deliberate act, fails or refuses to discharge contractual responsibilities that unfairly frustrates the

  Agreements’ purpose and disappoints Saiger LLC’s expectations. Defendants’ breach deprives

  Saiger LLC of the Agreements’ benefits and has caused Saiger LLC to suffer damages. Further,

                                                    11
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 22 of 67




  being that Mr. Andersson is the managing member and agent of Glezco and Mr. Andersson

  intended that his representations would induce Saiger LLC to pay funds to Glezco under the

  Agreements, Glezco is a direct and exclusive beneficiary of Defendant Andersson’s

  misrepresentations.

         63.      Defendants have breached the express contractual provision of the Agreements by

  failing to provide any support in the procurement, logistics, product sourcing and quality control

  of the PPE equipment at the center of each of the Agreements.

         64.      Defendants take a contrary position and believe that Mr. Andersson has not

  breached the Agreements and remain entitled to compensation from Saiger LLC under the

  Agreements.

         65.      Saiger LLC requires clarification as to the extent of its rights and obligations with

  respect to the issue presented herein.

         66.      Saiger LLC has a present interest in the subject matter of this action, and these

  antagonistic and adverse interests are all before the court by proper process. The relief sought is

  not merely the giving of legal advice or the answer to questions propounded for curiosity.

         WHEREFORE, Plaintiff Saiger LLC d/b/a Laif.Works, respectfully requests this Court to

  enter judgment against Defendants Gabriel González Andersson and Glezco, LLC as follows:

               a. Determining and declaring that Mr. Andersson has breached the implied covenant

                  of good faith and fair dealing for each of the Agreements;

               b. Determining and declaring that Saiger LLC has no obligation, contractual or

                  otherwise, to compensate Defendants under the Agreements;




                                                   12
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 23 of 67




           c. Determining that Saiger LLC is fully released from any and all contractual

              obligation to remit the sums withheld pursuant to Section 1(b) of each of the

              Agreements;

           d. Awarding Saiger LLC all attorneys’ fees and costs; and

           e. Awarding Saiger LLC such other relief as this Court deems just and proper under

              the circumstances.


  DATED: October 14, 2020                                Respectfully submitted,

                                                         MARK MIGDAL & HAYDEN
                                                         80 S.W. 8th Street, Suite 1999
                                                         Miami, Florida 33130
                                                         Telephone: (305) 374-0440


                                                         By: s/ Etan Mark
                                                                Etan Mark
                                                                Florida Bar No. 720852
                                                                etan@markmigdal.com
                                                                Daniel S. Maland
                                                                Florida Bar No. 114932
                                                                daniel@markmigdal.com
                                                                eservice@markmigdal.com
                                                                Counsel for Plaintiff




                                             13
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 24 of 67




                EXHIBIT “A ”
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 25 of 67



                  CONSULTING AGREEMENT – 1M Units Nitrile Gloves (Titan)
          This AGREEMENT (“Agreement”) is made this __ day of June, 2020, by and between
  SAIGER LLC d/b/a Laif.Works, a Florida limited liability company, with its principal place of
  business at 1800 N. Miami Avenue, Miami, Florida 33136 (“Saiger”), on the one hand, and Gabriel
  González Andersson, an individual residing at Calle Espliego, 2 - 3ºB, La Moraleja 28109 Madrid
  (“Andersson”), on the other hand, and (Saiger, together with Andersson, the “Parties”, and each,
  a “Party”).

                                            RECITALS
         WHEREAS, Saiger entered into a contract with the United Kingdom’s Department of
  Health and Social Care (“DHSC”) for the sale of approximately 1,000,000 units of nitrile
  gloves (“Glove Sale”);
          WHEREAS, Saiger retained the services of Andersson to assist in the procurement
  and performance of the contract, including but not limited to, sourcing the manufacturer, due
  diligence, and coordinating logistics;
        WHEREAS, the Parties desire to memorialize the payment terms related to
  Andersson’s consulting services for the Glove Sale.
          NOW THEREFORE, in consideration of the foregoing and for such other good and
  valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the
  parties hereto agree as follows:
  1. Payment Terms.
             a) After Saiger pays the manufacturers of the nitrile gloves for the Glove Sale as per
                the agreement with the manufacturers and DHSC takes possession of all of the
                nitrile gloves ordered pursuant to the Glove Sale, and within two (2) business days
                after Saiger receives payment in full from DHSC of the entire purchase price of
                the Glove Sale, the Parties agree that Saiger shall wire to Andersson USD
                1,667,896.57 (“Consulting Fee”), which is the full amount for services performed
                pursuant to the Glove Sale. The Parties acknowledge that the Consulting Fee may
                vary due to the exchange rate at the time of payment.

             b) The Parties further agree that USD 250,000 shall be held by Saiger for one (1)
                year, commencing at the time of payment of the Consulting Fee, to cover any
                additional expenses or potential claims, including but not limited to, any claims
                for indemnification under Section 5, that may arise from the Glove Sale (“Glove
                Holdback”). The Parties agree that at the end of the one (1) year period, provided
                there is no breach of the Agreement by Andersson, Saiger shall pay Andersson
                100% of what is remaining from the Glove Holdback. To the extent that any
                expenses and/or claims exceed USD 250,000, Andersson shall be obligated to pay
                50% of the expenses and/or claims in excess of USD 250,000.
             c) Payment to Andersson pursuant to this Agreement shall be wired to an account
                and entity (of his ownership) provided by Andersson on the payment date.
  2. Independent Status of the Parties. Each Party shall, at all times, be an independent
  contractor hereunder, rather than a co-venturer, agent, employee, or representative of any other


                                                  1
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 26 of 67




  Party. Each Party shall work independently, without supervision or training by any other Party,
  shall be responsible for its own taxes, shall not be required to work on continuing daily basis or
  any specific work schedule, and shall not be provided with office space or administrative support.
  Each Party is permitted to engage in other businesses and ventures. Each Party shall be solely
  responsible for complying with all laws, rules, and regulations applicable to its services
  hereunder.
  3. Governing Law and Venue. This Agreement shall in all respects be construed in accordance
  with and governed by the procedural and substantive laws of the State of Florida, USA, without
  regard to the conflict-of-laws rules. The Parties agree that, in the event of any dispute arising out
  of or related to the subject matter of this Agreement or the transactions contemplated thereby,
  venue for any such dispute shall exclusively be in the state or federal courts located in Miami-
  Dade County, Florida, and that each party hereto waives any objection to such venue based on
  forum non conveniens or other grounds. Each party consents to the personal jurisdiction of the
  courts of Florida, and agrees not to bring any proceeding arising out of or related to the subject
  matter of this Agreement in any other court or forum.
  4. Confidentiality. The Parties hereto agree that each shall treat confidentially the terms and
  conditions of this Agreement and all information provided by each party to the other regarding
  its business and operations. All confidential information provided by a party hereto shall be used
  by the other party solely for the purpose of rendering or obtaining services pursuant to this
  Agreement and, except as may be required in carrying out this Agreement, shall not be disclosed
  to any third party without prior written consent of the non-disclosing party. The foregoing shall
  not be applicable to any information that is publicly available when provided or thereafter
  becomes publicly available other than through a breach of this Agreement, or that is required to
  be disclosed by any government authority or court of law.
  5. Indemnification. Each Party agrees to indemnify and hold harmless the other Party, its
  managers, officers, directors, employees, direct and indirect members, equity holders,
  accountants, attorneys and agents, from and against all third-party liability, including but not
  limited to reasonable costs and attorneys’ fees actually incurred, directly resulting from, including
  but not limited to, any breach of representation, warranty, covenant or obligation under this
  Agreement and/or negligence, willful misconduct or fraud in connection with the procurement of
  the Glove Sale. Notwithstanding anything contained in this Agreement to the contrary, including
  the foregoing, should any third party bring a claim against Saiger in connection with the Glove
  Sale, Andersson agrees to indemnify Saiger for 50% of the reasonable costs and attorneys’ fees,
  as well as any damages or settlement paid to the third party.
  6. Severability. The provisions hereof shall be considered severable in the event that any of such
  provisions are held by a court of competent jurisdiction to be invalid, void or otherwise
  unenforceable. Such invalid, void or otherwise unenforceable provisions shall be automatically
  replaced by other provisions which are valid and enforceable and which are as similar as possible in
  term and intent to those provisions deemed to be invalid, void or otherwise unenforceable.
  Notwithstanding the foregoing, the remaining provisions hereof shall remain enforceable to the
  fullest extent permitted by law.
  7. Assignment. This Agreement shall not be assignable without the prior written consent of the
  Parties hereto and shall be binding upon and inure to the benefit of any heirs, executors, legal
  representatives or successors or permitted assigns of the parties hereto.


                                                    2
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 27 of 67




  8. Entire Agreement; Amendment. This Agreement contains the entire agreement between the
  Parties with respect to the subject matter hereof. Any prior oral representations which are not
  contained within this Agreement are not a part of this Agreement. This Agreement may not be
  amended, changed, modified or discharged, nor may any provision hereof be waived, except by an
  instrument in writing executed by or on behalf of the party against whom enforcement of any
  amendment, waiver, change, modification or discharge is sought. No course of conduct or dealing
  shall be construed to modify, amend or otherwise affect any of the provisions hereof.
  9. Counterpart Execution. This Agreement may be executed in any number of counterparts,
  all of which taken together shall constitute one and the same instrument, and any of the Parties
  hereto may execute this Agreement by signing any such counterpart.
  10. Attorney Review. Each Party has had an opportunity to consult an attorney and has
  specifically consulted an attorney with respect to the terms and conditions of this Agreement and
  acknowledges that each Party fully understands this Agreement and the effect of signing and
  executing the Agreement.
  11. Attorneys’ Fees. Each Party shall bear its own attorneys’ fees and costs that were incurred
  in connection with the preparation of this Agreement; provided that the prevailing Party in any
  action to enforce this Agreement or by reason of this Agreement shall be entitled to recover its
  reasonable attorneys’ fees and costs from the non-prevailing Party.
  12. Representations and Warranties. Each Party hereby represents and warrants that: (a) it is
  duly organized and validly existing and in good standing under the applicable laws of the place
  of their formation; and (b) each Party has full power and authority to enter into this Agreement
  and to perform the obligations hereunder. Each person executing this Agreement on behalf of a
  party represents that he or she is authorized to execute this Agreement on behalf of such Party
  and that by his or her signature below, such party agrees to and is bound by all of the terms and
  provisions of this Agreement.
  13. Anti-Corruption. Andersson warrants and represents that he has not and shall not commit
  any offence under the U.S. Foreign Corrupt Practices Act, the U.K. Bribery Act 2010, or any anti-
  corruption law or regulation in any jurisdiction, or done any of the following: a) offered, given or
  agreement to give any government official any gift or consideration of any kind as an inducement
  or reward for doing or not doing or for having done or not having done any act in relation to the
  obtaining or performance of the Glove Sale, this Agreement or any other agreement with a
  government agency, or for showing or not showing favor or disfavor to any person in relation to
  the Glove Sale, this Agreement or any other agreement with a government agency. If Andersson
  commits any of the acts in this Section 13 or Saiger has good reason to believe that Andersson
  has committed such acts, Saiger reserves the right to immediately terminate this Agreement and
  recover the amounts paid to Andersson pursuant to this Agreement, as well as recover the amount
  and/or value of the gift given to the official.
  14. DISCLAIMER OF OTHER REPRESENTATIONS AND WARRANTIES; NON-
  RELIANCE. EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES
  SET FORTH IN SECTION 13, (A) NEITHER SAIGER NOR ANYONE ACTING ON ITS
  BEHALF HAS MADE OR MAKES ANY EXPRESS OR IMPLIED REPRESENTATION OR
  WARRANTY WHATSOEVER, EITHER ORAL OR WRITTEN, INCLUDING BUT NOT
  LIMITED TO ANY WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
  PARTICULAR PURPOSE, TITLE, NON-INFRINGEMENT OR PERFORMANCE OF


                                                   3
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 28 of 67




  GOODS OR PRODUCTS TO STANDARDS SPECIFIC TO THE COUNTRY OF IMPORT,
  WHETHER ARISING BY LAW, COURSE OF DEALING, COURSE OF PERFORMANCE,
  USAGE OF TRADE OR OTHERWISE, ALL OF WHICH ARE EXPRESSLY DISCLAIMED,
  AND (B) ANDERSSON ACKNOWLEDGES THAT HE HAS NOT RELIED UPON ANY
  REPRESENTATION OR WARRANTY MADE BY SAIGER, OR ANY OTHER PERSON ON
  ITS BEHALF, EXCEPT AS SPECIFICALLY PROVIDED IN SECTION 15 OF THIS
  AGREEMENT.
  15. NO LIABILITY FOR CONSEQUENTIAL OR INDIRECT DAMAGES. EXCEPT FOR
  OBLIGATIONS TO MAKE PAYMENT UNDER THIS AGREEMENT, LIABILITY FOR
  INDEMNIFICATION, LIABILITY FOR BREACH OF THE ANTI-CORRUPTION
  PROVISION, OR LIABILITY FOR BREACH OF CONFIDENTIALITY, IN NO EVENT
  SHALL EITHER PARTY OR ITS REPRESENTATIVES BE LIABLE FOR
  CONSEQUENTIAL, INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE OR
  ENHANCED DAMAGES, LOST PROFITS OR REVENUES OR DIMINUTION IN VALUE,
  ARISING OUT OF OR RELATING TO ANY BREACH OF THIS AGREEMENT,
  REGARDLESS OF (A) WHETHER SUCH DAMAGES WERE FORESEEABLE, (B)
  WHETHER OR NOT THE OTHER PARTY WAS ADVISED OF THE POSSIBILITY OF
  SUCH DAMAGES AND (C) THE LEGAL OR EQUITABLE THEORY (CONTRACT, TORT
  OR OTHERWISE) UPON WHICH THE CLAIM IS BASED, AND NOTWITHSTANDING
  THE FAILURE OF ANY AGREED OR OTHER REMEDY OF ITS ESSENTIAL PURPOSE.


  IN WITNESS WHEREOF, the parties hereby agree to the terms and conditions set forth as of
  the day and year first above written.

  SAIGER LLC d/b/a Laif.Works                            GABRIEL GONZÁLEZ ANDERSSON
  By:                                                    By: _____________________
  Name: Michael Saiger                                   Email: gga@inverdis.com
  Title: Managing Member
  Email: michael@laif.works




                                              4
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 29 of 67




                 EXHIBIT B
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 30 of 67



                 CONSULTING AGREEMENT – 3M Units Nitrile Gloves (Blue Sail)
          This AGREEMENT (“Agreement”) is made this __ day of June, 2020, by and between
  SAIGER LLC d/b/a Laif.Works, a Florida limited liability company, with its principal place of
  business at 1800 N. Miami Avenue, Miami, Florida 33136 (“Saiger”), on the one hand, and Gabriel
  González Andersson, an individual residing at Calle Espliego, 2 - 3ºB, La Moraleja 28109 Madrid
  (“Andersson”), on the other hand, and (Saiger, together with Andersson, the “Parties”, and each,
  a “Party”).

                                            RECITALS
         WHEREAS, Saiger entered into a contract with the United Kingdom’s Department of
  Health and Social Care (“DHSC”) for the sale of approximately 3,000,000 units of nitrile
  gloves (“Glove Sale”);
          WHEREAS, Saiger retained the services of Andersson to assist in the procurement
  and performance of the contract, including but not limited to, sourcing the manufacturer, due
  diligence, and coordinating logistics;
        WHEREAS, the Parties desire to memorialize the payment terms related to
  Andersson’s consulting services for the Glove Sale.
          NOW THEREFORE, in consideration of the foregoing and for such other good and
  valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the
  parties hereto agree as follows:
  1. Payment Terms.
             a) After Saiger pays the manufacturers of the nitrile gloves for the Glove Sale as per
                the agreement with the manufacturers and DHSC takes possession of all of the
                nitrile gloves ordered pursuant to the Glove Sale, and within two (2) business days
                after Saiger receives payment in full from DHSC of the entire purchase price of
                the Glove Sale, the Parties agree that Saiger shall wire to Andersson USD
                3,661,645.57 (“Consulting Fee”), which is the full amount for services performed
                pursuant to the Glove Sale. The Parties acknowledge that the Consulting Fee may
                vary due to the exchange rate at the time of payment.

             b) The Parties further agree that USD 250,000 shall be held by Saiger for one (1)
                year, commencing at the time of payment of the Consulting Fee, to cover any
                additional expenses or potential claims, including but not limited to, any claims
                for indemnification under Section 5, that may arise from the Glove Sale (“Glove
                Holdback”). The Parties agree that at the end of the one (1) year period, provided
                there is no breach of the Agreement by Andersson, Saiger shall pay Andersson
                100% of what is remaining from the Glove Holdback. To the extent that any
                expenses and/or claims exceed USD 250,000, Andersson shall be obligated to pay
                50% of the expenses and/or claims in excess of USD 250,000.
             c) Payment to Andersson pursuant to this Agreement shall be wired to an account
                and entity (of his ownership) provided by Andersson on the payment date.
  2. Independent Status of the Parties. Each Party shall, at all times, be an independent
  contractor hereunder, rather than a co-venturer, agent, employee, or representative of any other


                                                  1
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 31 of 67




  Party. Each Party shall work independently, without supervision or training by any other Party,
  shall be responsible for its own taxes, shall not be required to work on continuing daily basis or
  any specific work schedule, and shall not be provided with office space or administrative support.
  Each Party is permitted to engage in other businesses and ventures. Each Party shall be solely
  responsible for complying with all laws, rules, and regulations applicable to its services
  hereunder.
  3. Governing Law and Venue. This Agreement shall in all respects be construed in accordance
  with and governed by the procedural and substantive laws of the State of Florida, USA, without
  regard to the conflict-of-laws rules. The Parties agree that, in the event of any dispute arising out
  of or related to the subject matter of this Agreement or the transactions contemplated thereby,
  venue for any such dispute shall exclusively be in the state or federal courts located in Miami-
  Dade County, Florida, and that each party hereto waives any objection to such venue based on
  forum non conveniens or other grounds. Each party consents to the personal jurisdiction of the
  courts of Florida, and agrees not to bring any proceeding arising out of or related to the subject
  matter of this Agreement in any other court or forum.
  4. Confidentiality. The Parties hereto agree that each shall treat confidentially the terms and
  conditions of this Agreement and all information provided by each party to the other regarding
  its business and operations. All confidential information provided by a party hereto shall be used
  by the other party solely for the purpose of rendering or obtaining services pursuant to this
  Agreement and, except as may be required in carrying out this Agreement, shall not be disclosed
  to any third party without prior written consent of the non-disclosing party. The foregoing shall
  not be applicable to any information that is publicly available when provided or thereafter
  becomes publicly available other than through a breach of this Agreement, or that is required to
  be disclosed by any government authority or court of law.
  5. Indemnification. Each Party agrees to indemnify and hold harmless the other Party, its
  managers, officers, directors, employees, direct and indirect members, equity holders,
  accountants, attorneys and agents, from and against all third-party liability, including but not
  limited to reasonable costs and attorneys’ fees actually incurred, directly resulting from, including
  but not limited to, any breach of representation, warranty, covenant or obligation under this
  Agreement and/or negligence, willful misconduct or fraud in connection with the procurement of
  the Glove Sale. Notwithstanding anything contained in this Agreement to the contrary, including
  the foregoing, should any third party bring a claim against Saiger in connection with the Glove
  Sale, Andersson agrees to indemnify Saiger for 50% of the reasonable costs and attorneys’ fees,
  as well as any damages or settlement paid to the third party.
  6. Severability. The provisions hereof shall be considered severable in the event that any of such
  provisions are held by a court of competent jurisdiction to be invalid, void or otherwise
  unenforceable. Such invalid, void or otherwise unenforceable provisions shall be automatically
  replaced by other provisions which are valid and enforceable and which are as similar as possible in
  term and intent to those provisions deemed to be invalid, void or otherwise unenforceable.
  Notwithstanding the foregoing, the remaining provisions hereof shall remain enforceable to the
  fullest extent permitted by law.
  7. Assignment. This Agreement shall not be assignable without the prior written consent of the
  Parties hereto and shall be binding upon and inure to the benefit of any heirs, executors, legal
  representatives or successors or permitted assigns of the parties hereto.


                                                    2
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 32 of 67




  8. Entire Agreement; Amendment. This Agreement contains the entire agreement between the
  Parties with respect to the subject matter hereof. Any prior oral representations which are not
  contained within this Agreement are not a part of this Agreement. This Agreement may not be
  amended, changed, modified or discharged, nor may any provision hereof be waived, except by an
  instrument in writing executed by or on behalf of the party against whom enforcement of any
  amendment, waiver, change, modification or discharge is sought. No course of conduct or dealing
  shall be construed to modify, amend or otherwise affect any of the provisions hereof.
  9. Counterpart Execution. This Agreement may be executed in any number of counterparts,
  all of which taken together shall constitute one and the same instrument, and any of the Parties
  hereto may execute this Agreement by signing any such counterpart.
  10. Attorney Review. Each Party has had an opportunity to consult an attorney and has
  specifically consulted an attorney with respect to the terms and conditions of this Agreement and
  acknowledges that each Party fully understands this Agreement and the effect of signing and
  executing the Agreement.
  11. Attorneys’ Fees. Each Party shall bear its own attorneys’ fees and costs that were incurred
  in connection with the preparation of this Agreement; provided that the prevailing Party in any
  action to enforce this Agreement or by reason of this Agreement shall be entitled to recover its
  reasonable attorneys’ fees and costs from the non-prevailing Party.
  12. Representations and Warranties. Each Party hereby represents and warrants that: (a) it is
  duly organized and validly existing and in good standing under the applicable laws of the place
  of their formation; and (b) each Party has full power and authority to enter into this Agreement
  and to perform the obligations hereunder. Each person executing this Agreement on behalf of a
  party represents that he or she is authorized to execute this Agreement on behalf of such Party
  and that by his or her signature below, such party agrees to and is bound by all of the terms and
  provisions of this Agreement.
  13. Anti-Corruption. Andersson warrants and represents that he has not and shall not commit
  any offence under the U.S. Foreign Corrupt Practices Act, the U.K. Bribery Act 2010, or any anti-
  corruption law or regulation in any jurisdiction, or done any of the following: a) offered, given or
  agreement to give any government official any gift or consideration of any kind as an inducement
  or reward for doing or not doing or for having done or not having done any act in relation to the
  obtaining or performance of the Glove Sale, this Agreement or any other agreement with a
  government agency, or for showing or not showing favor or disfavor to any person in relation to
  the Glove Sale, this Agreement or any other agreement with a government agency. If Andersson
  commits any of the acts in this Section 13 or Saiger has good reason to believe that Andersson
  has committed such acts, Saiger reserves the right to immediately terminate this Agreement and
  recover the amounts paid to Andersson pursuant to this Agreement, as well as recover the amount
  and/or value of the gift given to the official.
  14. DISCLAIMER OF OTHER REPRESENTATIONS AND WARRANTIES; NON-
  RELIANCE. EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES
  SET FORTH IN SECTION 13, (A) NEITHER SAIGER NOR ANYONE ACTING ON ITS
  BEHALF HAS MADE OR MAKES ANY EXPRESS OR IMPLIED REPRESENTATION OR
  WARRANTY WHATSOEVER, EITHER ORAL OR WRITTEN, INCLUDING BUT NOT
  LIMITED TO ANY WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
  PARTICULAR PURPOSE, TITLE, NON-INFRINGEMENT OR PERFORMANCE OF


                                                   3
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 33 of 67




  GOODS OR PRODUCTS TO STANDARDS SPECIFIC TO THE COUNTRY OF IMPORT,
  WHETHER ARISING BY LAW, COURSE OF DEALING, COURSE OF PERFORMANCE,
  USAGE OF TRADE OR OTHERWISE, ALL OF WHICH ARE EXPRESSLY DISCLAIMED,
  AND (B) ANDERSSON ACKNOWLEDGES THAT HE HAS NOT RELIED UPON ANY
  REPRESENTATION OR WARRANTY MADE BY SAIGER, OR ANY OTHER PERSON ON
  ITS BEHALF, EXCEPT AS SPECIFICALLY PROVIDED IN SECTION 15 OF THIS
  AGREEMENT.
  15. NO LIABILITY FOR CONSEQUENTIAL OR INDIRECT DAMAGES. EXCEPT FOR
  OBLIGATIONS TO MAKE PAYMENT UNDER THIS AGREEMENT, LIABILITY FOR
  INDEMNIFICATION, LIABILITY FOR BREACH OF THE ANTI-CORRUPTION
  PROVISION, OR LIABILITY FOR BREACH OF CONFIDENTIALITY, IN NO EVENT
  SHALL EITHER PARTY OR ITS REPRESENTATIVES BE LIABLE FOR
  CONSEQUENTIAL, INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE OR
  ENHANCED DAMAGES, LOST PROFITS OR REVENUES OR DIMINUTION IN VALUE,
  ARISING OUT OF OR RELATING TO ANY BREACH OF THIS AGREEMENT,
  REGARDLESS OF (A) WHETHER SUCH DAMAGES WERE FORESEEABLE, (B)
  WHETHER OR NOT THE OTHER PARTY WAS ADVISED OF THE POSSIBILITY OF
  SUCH DAMAGES AND (C) THE LEGAL OR EQUITABLE THEORY (CONTRACT, TORT
  OR OTHERWISE) UPON WHICH THE CLAIM IS BASED, AND NOTWITHSTANDING
  THE FAILURE OF ANY AGREED OR OTHER REMEDY OF ITS ESSENTIAL PURPOSE.


  IN WITNESS WHEREOF, the parties hereby agree to the terms and conditions set forth as of
  the day and year first above written.

  SAIGER LLC d/b/a Laif.Works                            GABRIEL GONZÁLEZ ANDERSSON
  By:                                                    By: _____________________
  Name: Michael Saiger                                   Email: gga@inverdis.com
  Title: Managing Member
  Email: michael@laif.works




                                              4
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 34 of 67




                 EXHIBIT “C ”
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 35 of 67



                      CONSULTING AGREEMENT – 10.2M Surgical Gowns
          This AGREEMENT (“Agreement”) is made this __ day of June, 2020, by and between
  SAIGER LLC d/b/a Laif.Works, a Florida limited liability company, with its principal place of
  business at 1800 N. Miami Avenue, Miami, Florida 33136 (“Saiger”), on the one hand, and Gabriel
  González Andersson, an individual residing at Calle Espliego, 2 - 3ºB, La Moraleja 28109 Madrid
  (“Andersson”), on the other hand, and (Saiger, together with Andersson, the “Parties”, and each,
  a “Party”).

                                            RECITALS
         WHEREAS, Saiger entered into a contract with the United Kingdom’s Department of
  Health and Social Care (“DHSC”) for the sale of approximately 10,200,000 surgical gowns
  (“Gown Sale”);
          WHEREAS, Saiger retained the services of Andersson to assist in the procurement
  and performance of the contract, including but not limited to, sourcing the manufacturer, due
  diligence, and coordinating logistics;
        WHEREAS, the Parties desire to memorialize the payment terms related to
  Andersson’s consulting services for the Gown Sale.
          NOW THEREFORE, in consideration of the foregoing and for such other good and
  valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the
  parties hereto agree as follows:
  1. Payment Terms.
             a) After Saiger pays the manufacturers of the surgical gowns for the Gown Sale as
                per the agreement with the manufacturers and DHSC takes possession of all of the
                surgical gowns ordered pursuant to the Gown Sale, and within two (2) business
                days after Saiger receives payment in full from DHSC of the entire purchase price
                of the Gown Sale, the Parties agree that Saiger shall wire to Andersson USD
                16,007,521.47 (“Consulting Fee”), which is the full amount for services performed
                pursuant to the Gown Sale. The Parties acknowledge that the Consulting Fee may
                vary due to the exchange rate at the time of payment.

             b) The Parties further agree that USD 1,000,000 shall be held by Saiger for one (1)
                year, commencing at the time of payment of the Consulting Fee, to cover any
                additional expenses or potential claims, including but not limited to, any claims
                for indemnification under Section 5, that may arise from the Gown Sale (“Gown
                Holdback”). The Parties agree that at the end of the one (1) year period, provided
                there is no breach of the Agreement by Andersson, Saiger shall pay Andersson
                100% of what is remaining from the Gown Holdback. To the extent that any
                expenses and/or claims exceed USD 1,000,000, Andersson shall be obligated to
                pay 50% of the expenses and/or claims in excess of USD 1,000,000.
             c) Payment to Andersson pursuant to this Agreement shall be wired to an account
                and entity (of his ownership) provided by Andersson on the payment date.
  2. Independent Status of the Parties. Each Party shall, at all times, be an independent
  contractor hereunder, rather than a co-venturer, agent, employee, or representative of any other


                                                 1
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 36 of 67




  Party. Each Party shall work independently, without supervision or training by any other Party,
  shall be responsible for its own taxes, shall not be required to work on continuing daily basis or
  any specific work schedule, and shall not be provided with office space or administrative support.
  Each Party is permitted to engage in other businesses and ventures. Each Party shall be solely
  responsible for complying with all laws, rules, and regulations applicable to its services
  hereunder.
  3. Governing Law and Venue. This Agreement shall in all respects be construed in accordance
  with and governed by the procedural and substantive laws of the State of Florida, USA, without
  regard to the conflict-of-laws rules. The Parties agree that, in the event of any dispute arising out
  of or related to the subject matter of this Agreement or the transactions contemplated thereby,
  venue for any such dispute shall exclusively be in the state or federal courts located in Miami-
  Dade County, Florida, and that each party hereto waives any objection to such venue based on
  forum non conveniens or other grounds. Each party consents to the personal jurisdiction of the
  courts of Florida, and agrees not to bring any proceeding arising out of or related to the subject
  matter of this Agreement in any other court or forum.
  4. Confidentiality. The Parties hereto agree that each shall treat confidentially the terms and
  conditions of this Agreement and all information provided by each party to the other regarding
  its business and operations. All confidential information provided by a party hereto shall be used
  by the other party solely for the purpose of rendering or obtaining services pursuant to this
  Agreement and, except as may be required in carrying out this Agreement, shall not be disclosed
  to any third party without prior written consent of the non-disclosing party. The foregoing shall
  not be applicable to any information that is publicly available when provided or thereafter
  becomes publicly available other than through a breach of this Agreement, or that is required to
  be disclosed by any government authority or court of law.
  5. Indemnification. Each Party agrees to indemnify and hold harmless the other Party, its
  managers, officers, directors, employees, direct and indirect members, equity holders,
  accountants, attorneys and agents, from and against all third-party liability, including but not
  limited to reasonable costs and attorneys’ fees actually incurred, directly resulting from, including
  but not limited to, any breach of representation, warranty, covenant or obligation under this
  Agreement and/or negligence, willful misconduct or fraud in connection with the procurement of
  the Gown Sale. Notwithstanding anything contained in this Agreement to the contrary, including
  the foregoing, should any third party bring a claim against Saiger in connection with the Gown
  Sale, Andersson agrees to indemnify Saiger for 50% of the reasonable costs and attorneys’ fees,
  as well as any damages or settlement paid to the third party.
  6. Severability. The provisions hereof shall be considered severable in the event that any of such
  provisions are held by a court of competent jurisdiction to be invalid, void or otherwise
  unenforceable. Such invalid, void or otherwise unenforceable provisions shall be automatically
  replaced by other provisions which are valid and enforceable and which are as similar as possible in
  term and intent to those provisions deemed to be invalid, void or otherwise unenforceable.
  Notwithstanding the foregoing, the remaining provisions hereof shall remain enforceable to the
  fullest extent permitted by law.
  7. Assignment. This Agreement shall not be assignable without the prior written consent of the
  Parties hereto and shall be binding upon and inure to the benefit of any heirs, executors, legal
  representatives or successors or permitted assigns of the parties hereto.


                                                    2
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 37 of 67




  8. Entire Agreement; Amendment. This Agreement contains the entire agreement between the
  Parties with respect to the subject matter hereof. Any prior oral representations which are not
  contained within this Agreement are not a part of this Agreement. This Agreement may not be
  amended, changed, modified or discharged, nor may any provision hereof be waived, except by an
  instrument in writing executed by or on behalf of the party against whom enforcement of any
  amendment, waiver, change, modification or discharge is sought. No course of conduct or dealing
  shall be construed to modify, amend or otherwise affect any of the provisions hereof.
  9. Counterpart Execution. This Agreement may be executed in any number of counterparts,
  all of which taken together shall constitute one and the same instrument, and any of the Parties
  hereto may execute this Agreement by signing any such counterpart.
  10. Attorney Review. Each Party has had an opportunity to consult an attorney and has
  specifically consulted an attorney with respect to the terms and conditions of this Agreement and
  acknowledges that each Party fully understands this Agreement and the effect of signing and
  executing the Agreement.
  11. Attorneys’ Fees. Each Party shall bear its own attorneys’ fees and costs that were incurred
  in connection with the preparation of this Agreement; provided that the prevailing Party in any
  action to enforce this Agreement or by reason of this Agreement shall be entitled to recover its
  reasonable attorneys’ fees and costs from the non-prevailing Party.
  12. Representations and Warranties. Each Party hereby represents and warrants that: (a) it is
  duly organized and validly existing and in good standing under the applicable laws of the place
  of their formation; and (b) each Party has full power and authority to enter into this Agreement
  and to perform the obligations hereunder. Each person executing this Agreement on behalf of a
  party represents that he or she is authorized to execute this Agreement on behalf of such Party
  and that by his or her signature below, such party agrees to and is bound by all of the terms and
  provisions of this Agreement.
  13. Anti-Corruption. Andersson warrants and represents that he has not and shall not commit
  any offence under the U.S. Foreign Corrupt Practices Act, the U.K. Bribery Act 2010, or any anti-
  corruption law or regulation in any jurisdiction, or done any of the following: a) offered, given or
  agreement to give any government official any gift or consideration of any kind as an inducement
  or reward for doing or not doing or for having done or not having done any act in relation to the
  obtaining or performance of the Gown Sale, this Agreement or any other agreement with a
  government agency, or for showing or not showing favor or disfavor to any person in relation to
  the Gown Sale, this Agreement or any other agreement with a government agency. If Andersson
  commits any of the acts in this Section 13 or Saiger has good reason to believe that Andersson
  has committed such acts, Saiger reserves the right to immediately terminate this Agreement and
  recover the amounts paid to Andersson pursuant to this Agreement, as well as recover the amount
  and/or value of the gift given to the official.
  14. DISCLAIMER OF OTHER REPRESENTATIONS AND WARRANTIES; NON-
  RELIANCE. EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES
  SET FORTH IN SECTION 13, (A) NEITHER SAIGER NOR ANYONE ACTING ON ITS
  BEHALF HAS MADE OR MAKES ANY EXPRESS OR IMPLIED REPRESENTATION OR
  WARRANTY WHATSOEVER, EITHER ORAL OR WRITTEN, INCLUDING BUT NOT
  LIMITED TO ANY WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
  PARTICULAR PURPOSE, TITLE, NON-INFRINGEMENT OR PERFORMANCE OF


                                                   3
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 38 of 67




  GOODS OR PRODUCTS TO STANDARDS SPECIFIC TO THE COUNTRY OF IMPORT,
  WHETHER ARISING BY LAW, COURSE OF DEALING, COURSE OF PERFORMANCE,
  USAGE OF TRADE OR OTHERWISE, ALL OF WHICH ARE EXPRESSLY DISCLAIMED,
  AND (B) ANDERSSON ACKNOWLEDGES THAT HE HAS NOT RELIED UPON ANY
  REPRESENTATION OR WARRANTY MADE BY SAIGER, OR ANY OTHER PERSON ON
  ITS BEHALF, EXCEPT AS SPECIFICALLY PROVIDED IN SECTION 15 OF THIS
  AGREEMENT.
  15. NO LIABILITY FOR CONSEQUENTIAL OR INDIRECT DAMAGES. EXCEPT FOR
  OBLIGATIONS TO MAKE PAYMENT UNDER THIS AGREEMENT, LIABILITY FOR
  INDEMNIFICATION, LIABILITY FOR BREACH OF THE ANTI-CORRUPTION
  PROVISION, OR LIABILITY FOR BREACH OF CONFIDENTIALITY, IN NO EVENT
  SHALL EITHER PARTY OR ITS REPRESENTATIVES BE LIABLE FOR
  CONSEQUENTIAL, INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE OR
  ENHANCED DAMAGES, LOST PROFITS OR REVENUES OR DIMINUTION IN VALUE,
  ARISING OUT OF OR RELATING TO ANY BREACH OF THIS AGREEMENT,
  REGARDLESS OF (A) WHETHER SUCH DAMAGES WERE FORESEEABLE, (B)
  WHETHER OR NOT THE OTHER PARTY WAS ADVISED OF THE POSSIBILITY OF
  SUCH DAMAGES AND (C) THE LEGAL OR EQUITABLE THEORY (CONTRACT, TORT
  OR OTHERWISE) UPON WHICH THE CLAIM IS BASED, AND NOTWITHSTANDING
  THE FAILURE OF ANY AGREED OR OTHER REMEDY OF ITS ESSENTIAL PURPOSE.


  IN WITNESS WHEREOF, the parties hereby agree to the terms and conditions set forth as of
  the day and year first above written.

  SAIGER LLC d/b/a Laif.Works                            GABRIEL GONZÁLEZ ANDERSSON
  By:                                                    By: _____________________
  Name: Michael Saiger                                   Email: gga@inverdis.com
  Title: Managing Member
  Email: michael@laif.works




                                              4
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 39 of 67




                EXHIBIT “D”
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 40 of 67




                                          October 14, 2020

  VIA ELECTRONIC MAIL
  jonathan.morton@klgates.com

  Mr. Jonathan B. Morton, Esq.
  c/o Mr. Gabriel González Andersson
  K&L Gates LLP
  Southeast Financial Center
  200 South Biscayne Boulevard
  Suite 3900
  Miami, Florida, 33131

  Dear Mr. Morton:

          We write on behalf of our client, Saiger LLC, with regard to Mr. Gabriel González
  Andersson’s consulting agreements with Saiger LLC pertaining to Titan Nitrile Gloves, Blue Sail
  Nitrile Gloves and PureMed Gowns (collectively, the “Agreements”). See Agreements attached
  here as composite Exhibit A.

          As you and Mr. Andersson are aware, in order for Glezco, LLC, and in turn, Mr.
  Andersson, to receive payment, the Agreements required Mr. Andersson “to assist in the
  procurement and performance of the contract [with the DH ], including but not limited
  to, sourcing the manufacturer, due diligence and coordinating logistics.”

         Mr. Andersson’s failure to perform these, and other requisite responsibilities under each of
  the Agreements, constitutes a material and irrevocable breach of the Agreements.

          This letter shall serve as Saiger LLC’s formal notice that it is declaring Mr. Andersson in
  breach of the Agreements and is rescinding all three of the Agreements with Mr. Andersson
  effective immediately. Saiger LLC reserves all rights and waives none.


                                               Kindly yours,


                                               Etan Mark, Esq.
                                               Counsel for Saiger LLC

  Enclosures
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 41 of 67




                COMPOSITE
                EXHIBIT “A”
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 42 of 67



                  CONSULTING AGREEMENT – 1M Units Nitrile Gloves (Titan)
          This AGREEMENT (“Agreement”) is made this __ day of June, 2020, by and between
  SAIGER LLC d/b/a Laif.Works, a Florida limited liability company, with its principal place of
  business at 1800 N. Miami Avenue, Miami, Florida 33136 (“Saiger”), on the one hand, and Gabriel
  González Andersson, an individual residing at Calle Espliego, 2 - 3ºB, La Moraleja 28109 Madrid
  (“Andersson”), on the other hand, and (Saiger, together with Andersson, the “Parties”, and each,
  a “Party”).

                                            RECITALS
         WHEREAS, Saiger entered into a contract with the United Kingdom’s Department of
  Health and Social Care (“DHSC”) for the sale of approximately 1,000,000 units of nitrile
  gloves (“Glove Sale”);
          WHEREAS, Saiger retained the services of Andersson to assist in the procurement
  and performance of the contract, including but not limited to, sourcing the manufacturer, due
  diligence, and coordinating logistics;
        WHEREAS, the Parties desire to memorialize the payment terms related to
  Andersson’s consulting services for the Glove Sale.
          NOW THEREFORE, in consideration of the foregoing and for such other good and
  valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the
  parties hereto agree as follows:
  1. Payment Terms.
             a) After Saiger pays the manufacturers of the nitrile gloves for the Glove Sale as per
                the agreement with the manufacturers and DHSC takes possession of all of the
                nitrile gloves ordered pursuant to the Glove Sale, and within two (2) business days
                after Saiger receives payment in full from DHSC of the entire purchase price of
                the Glove Sale, the Parties agree that Saiger shall wire to Andersson USD
                1,667,896.57 (“Consulting Fee”), which is the full amount for services performed
                pursuant to the Glove Sale. The Parties acknowledge that the Consulting Fee may
                vary due to the exchange rate at the time of payment.

             b) The Parties further agree that USD 250,000 shall be held by Saiger for one (1)
                year, commencing at the time of payment of the Consulting Fee, to cover any
                additional expenses or potential claims, including but not limited to, any claims
                for indemnification under Section 5, that may arise from the Glove Sale (“Glove
                Holdback”). The Parties agree that at the end of the one (1) year period, provided
                there is no breach of the Agreement by Andersson, Saiger shall pay Andersson
                100% of what is remaining from the Glove Holdback. To the extent that any
                expenses and/or claims exceed USD 250,000, Andersson shall be obligated to pay
                50% of the expenses and/or claims in excess of USD 250,000.
             c) Payment to Andersson pursuant to this Agreement shall be wired to an account
                and entity (of his ownership) provided by Andersson on the payment date.
  2. Independent Status of the Parties. Each Party shall, at all times, be an independent
  contractor hereunder, rather than a co-venturer, agent, employee, or representative of any other


                                                  1
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 43 of 67




  Party. Each Party shall work independently, without supervision or training by any other Party,
  shall be responsible for its own taxes, shall not be required to work on continuing daily basis or
  any specific work schedule, and shall not be provided with office space or administrative support.
  Each Party is permitted to engage in other businesses and ventures. Each Party shall be solely
  responsible for complying with all laws, rules, and regulations applicable to its services
  hereunder.
  3. Governing Law and Venue. This Agreement shall in all respects be construed in accordance
  with and governed by the procedural and substantive laws of the State of Florida, USA, without
  regard to the conflict-of-laws rules. The Parties agree that, in the event of any dispute arising out
  of or related to the subject matter of this Agreement or the transactions contemplated thereby,
  venue for any such dispute shall exclusively be in the state or federal courts located in Miami-
  Dade County, Florida, and that each party hereto waives any objection to such venue based on
  forum non conveniens or other grounds. Each party consents to the personal jurisdiction of the
  courts of Florida, and agrees not to bring any proceeding arising out of or related to the subject
  matter of this Agreement in any other court or forum.
  4. Confidentiality. The Parties hereto agree that each shall treat confidentially the terms and
  conditions of this Agreement and all information provided by each party to the other regarding
  its business and operations. All confidential information provided by a party hereto shall be used
  by the other party solely for the purpose of rendering or obtaining services pursuant to this
  Agreement and, except as may be required in carrying out this Agreement, shall not be disclosed
  to any third party without prior written consent of the non-disclosing party. The foregoing shall
  not be applicable to any information that is publicly available when provided or thereafter
  becomes publicly available other than through a breach of this Agreement, or that is required to
  be disclosed by any government authority or court of law.
  5. Indemnification. Each Party agrees to indemnify and hold harmless the other Party, its
  managers, officers, directors, employees, direct and indirect members, equity holders,
  accountants, attorneys and agents, from and against all third-party liability, including but not
  limited to reasonable costs and attorneys’ fees actually incurred, directly resulting from, including
  but not limited to, any breach of representation, warranty, covenant or obligation under this
  Agreement and/or negligence, willful misconduct or fraud in connection with the procurement of
  the Glove Sale. Notwithstanding anything contained in this Agreement to the contrary, including
  the foregoing, should any third party bring a claim against Saiger in connection with the Glove
  Sale, Andersson agrees to indemnify Saiger for 50% of the reasonable costs and attorneys’ fees,
  as well as any damages or settlement paid to the third party.
  6. Severability. The provisions hereof shall be considered severable in the event that any of such
  provisions are held by a court of competent jurisdiction to be invalid, void or otherwise
  unenforceable. Such invalid, void or otherwise unenforceable provisions shall be automatically
  replaced by other provisions which are valid and enforceable and which are as similar as possible in
  term and intent to those provisions deemed to be invalid, void or otherwise unenforceable.
  Notwithstanding the foregoing, the remaining provisions hereof shall remain enforceable to the
  fullest extent permitted by law.
  7. Assignment. This Agreement shall not be assignable without the prior written consent of the
  Parties hereto and shall be binding upon and inure to the benefit of any heirs, executors, legal
  representatives or successors or permitted assigns of the parties hereto.


                                                    2
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 44 of 67




  8. Entire Agreement; Amendment. This Agreement contains the entire agreement between the
  Parties with respect to the subject matter hereof. Any prior oral representations which are not
  contained within this Agreement are not a part of this Agreement. This Agreement may not be
  amended, changed, modified or discharged, nor may any provision hereof be waived, except by an
  instrument in writing executed by or on behalf of the party against whom enforcement of any
  amendment, waiver, change, modification or discharge is sought. No course of conduct or dealing
  shall be construed to modify, amend or otherwise affect any of the provisions hereof.
  9. Counterpart Execution. This Agreement may be executed in any number of counterparts,
  all of which taken together shall constitute one and the same instrument, and any of the Parties
  hereto may execute this Agreement by signing any such counterpart.
  10. Attorney Review. Each Party has had an opportunity to consult an attorney and has
  specifically consulted an attorney with respect to the terms and conditions of this Agreement and
  acknowledges that each Party fully understands this Agreement and the effect of signing and
  executing the Agreement.
  11. Attorneys’ Fees. Each Party shall bear its own attorneys’ fees and costs that were incurred
  in connection with the preparation of this Agreement; provided that the prevailing Party in any
  action to enforce this Agreement or by reason of this Agreement shall be entitled to recover its
  reasonable attorneys’ fees and costs from the non-prevailing Party.
  12. Representations and Warranties. Each Party hereby represents and warrants that: (a) it is
  duly organized and validly existing and in good standing under the applicable laws of the place
  of their formation; and (b) each Party has full power and authority to enter into this Agreement
  and to perform the obligations hereunder. Each person executing this Agreement on behalf of a
  party represents that he or she is authorized to execute this Agreement on behalf of such Party
  and that by his or her signature below, such party agrees to and is bound by all of the terms and
  provisions of this Agreement.
  13. Anti-Corruption. Andersson warrants and represents that he has not and shall not commit
  any offence under the U.S. Foreign Corrupt Practices Act, the U.K. Bribery Act 2010, or any anti-
  corruption law or regulation in any jurisdiction, or done any of the following: a) offered, given or
  agreement to give any government official any gift or consideration of any kind as an inducement
  or reward for doing or not doing or for having done or not having done any act in relation to the
  obtaining or performance of the Glove Sale, this Agreement or any other agreement with a
  government agency, or for showing or not showing favor or disfavor to any person in relation to
  the Glove Sale, this Agreement or any other agreement with a government agency. If Andersson
  commits any of the acts in this Section 13 or Saiger has good reason to believe that Andersson
  has committed such acts, Saiger reserves the right to immediately terminate this Agreement and
  recover the amounts paid to Andersson pursuant to this Agreement, as well as recover the amount
  and/or value of the gift given to the official.
  14. DISCLAIMER OF OTHER REPRESENTATIONS AND WARRANTIES; NON-
  RELIANCE. EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES
  SET FORTH IN SECTION 13, (A) NEITHER SAIGER NOR ANYONE ACTING ON ITS
  BEHALF HAS MADE OR MAKES ANY EXPRESS OR IMPLIED REPRESENTATION OR
  WARRANTY WHATSOEVER, EITHER ORAL OR WRITTEN, INCLUDING BUT NOT
  LIMITED TO ANY WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
  PARTICULAR PURPOSE, TITLE, NON-INFRINGEMENT OR PERFORMANCE OF


                                                   3
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 45 of 67




  GOODS OR PRODUCTS TO STANDARDS SPECIFIC TO THE COUNTRY OF IMPORT,
  WHETHER ARISING BY LAW, COURSE OF DEALING, COURSE OF PERFORMANCE,
  USAGE OF TRADE OR OTHERWISE, ALL OF WHICH ARE EXPRESSLY DISCLAIMED,
  AND (B) ANDERSSON ACKNOWLEDGES THAT HE HAS NOT RELIED UPON ANY
  REPRESENTATION OR WARRANTY MADE BY SAIGER, OR ANY OTHER PERSON ON
  ITS BEHALF, EXCEPT AS SPECIFICALLY PROVIDED IN SECTION 15 OF THIS
  AGREEMENT.
  15. NO LIABILITY FOR CONSEQUENTIAL OR INDIRECT DAMAGES. EXCEPT FOR
  OBLIGATIONS TO MAKE PAYMENT UNDER THIS AGREEMENT, LIABILITY FOR
  INDEMNIFICATION, LIABILITY FOR BREACH OF THE ANTI-CORRUPTION
  PROVISION, OR LIABILITY FOR BREACH OF CONFIDENTIALITY, IN NO EVENT
  SHALL EITHER PARTY OR ITS REPRESENTATIVES BE LIABLE FOR
  CONSEQUENTIAL, INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE OR
  ENHANCED DAMAGES, LOST PROFITS OR REVENUES OR DIMINUTION IN VALUE,
  ARISING OUT OF OR RELATING TO ANY BREACH OF THIS AGREEMENT,
  REGARDLESS OF (A) WHETHER SUCH DAMAGES WERE FORESEEABLE, (B)
  WHETHER OR NOT THE OTHER PARTY WAS ADVISED OF THE POSSIBILITY OF
  SUCH DAMAGES AND (C) THE LEGAL OR EQUITABLE THEORY (CONTRACT, TORT
  OR OTHERWISE) UPON WHICH THE CLAIM IS BASED, AND NOTWITHSTANDING
  THE FAILURE OF ANY AGREED OR OTHER REMEDY OF ITS ESSENTIAL PURPOSE.


  IN WITNESS WHEREOF, the parties hereby agree to the terms and conditions set forth as of
  the day and year first above written.

  SAIGER LLC d/b/a Laif.Works                            GABRIEL GONZÁLEZ ANDERSSON
  By:                                                    By: _____________________
  Name: Michael Saiger                                   Email: gga@inverdis.com
  Title: Managing Member
  Email: michael@laif.works




                                              4
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 46 of 67



                 CONSULTING AGREEMENT – 3M Units Nitrile Gloves (Blue Sail)
          This AGREEMENT (“Agreement”) is made this __ day of June, 2020, by and between
  SAIGER LLC d/b/a Laif.Works, a Florida limited liability company, with its principal place of
  business at 1800 N. Miami Avenue, Miami, Florida 33136 (“Saiger”), on the one hand, and Gabriel
  González Andersson, an individual residing at Calle Espliego, 2 - 3ºB, La Moraleja 28109 Madrid
  (“Andersson”), on the other hand, and (Saiger, together with Andersson, the “Parties”, and each,
  a “Party”).

                                            RECITALS
         WHEREAS, Saiger entered into a contract with the United Kingdom’s Department of
  Health and Social Care (“DHSC”) for the sale of approximately 3,000,000 units of nitrile
  gloves (“Glove Sale”);
          WHEREAS, Saiger retained the services of Andersson to assist in the procurement
  and performance of the contract, including but not limited to, sourcing the manufacturer, due
  diligence, and coordinating logistics;
        WHEREAS, the Parties desire to memorialize the payment terms related to
  Andersson’s consulting services for the Glove Sale.
          NOW THEREFORE, in consideration of the foregoing and for such other good and
  valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the
  parties hereto agree as follows:
  1. Payment Terms.
             a) After Saiger pays the manufacturers of the nitrile gloves for the Glove Sale as per
                the agreement with the manufacturers and DHSC takes possession of all of the
                nitrile gloves ordered pursuant to the Glove Sale, and within two (2) business days
                after Saiger receives payment in full from DHSC of the entire purchase price of
                the Glove Sale, the Parties agree that Saiger shall wire to Andersson USD
                3,661,645.57 (“Consulting Fee”), which is the full amount for services performed
                pursuant to the Glove Sale. The Parties acknowledge that the Consulting Fee may
                vary due to the exchange rate at the time of payment.

             b) The Parties further agree that USD 250,000 shall be held by Saiger for one (1)
                year, commencing at the time of payment of the Consulting Fee, to cover any
                additional expenses or potential claims, including but not limited to, any claims
                for indemnification under Section 5, that may arise from the Glove Sale (“Glove
                Holdback”). The Parties agree that at the end of the one (1) year period, provided
                there is no breach of the Agreement by Andersson, Saiger shall pay Andersson
                100% of what is remaining from the Glove Holdback. To the extent that any
                expenses and/or claims exceed USD 250,000, Andersson shall be obligated to pay
                50% of the expenses and/or claims in excess of USD 250,000.
             c) Payment to Andersson pursuant to this Agreement shall be wired to an account
                and entity (of his ownership) provided by Andersson on the payment date.
  2. Independent Status of the Parties. Each Party shall, at all times, be an independent
  contractor hereunder, rather than a co-venturer, agent, employee, or representative of any other


                                                  1
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 47 of 67




  Party. Each Party shall work independently, without supervision or training by any other Party,
  shall be responsible for its own taxes, shall not be required to work on continuing daily basis or
  any specific work schedule, and shall not be provided with office space or administrative support.
  Each Party is permitted to engage in other businesses and ventures. Each Party shall be solely
  responsible for complying with all laws, rules, and regulations applicable to its services
  hereunder.
  3. Governing Law and Venue. This Agreement shall in all respects be construed in accordance
  with and governed by the procedural and substantive laws of the State of Florida, USA, without
  regard to the conflict-of-laws rules. The Parties agree that, in the event of any dispute arising out
  of or related to the subject matter of this Agreement or the transactions contemplated thereby,
  venue for any such dispute shall exclusively be in the state or federal courts located in Miami-
  Dade County, Florida, and that each party hereto waives any objection to such venue based on
  forum non conveniens or other grounds. Each party consents to the personal jurisdiction of the
  courts of Florida, and agrees not to bring any proceeding arising out of or related to the subject
  matter of this Agreement in any other court or forum.
  4. Confidentiality. The Parties hereto agree that each shall treat confidentially the terms and
  conditions of this Agreement and all information provided by each party to the other regarding
  its business and operations. All confidential information provided by a party hereto shall be used
  by the other party solely for the purpose of rendering or obtaining services pursuant to this
  Agreement and, except as may be required in carrying out this Agreement, shall not be disclosed
  to any third party without prior written consent of the non-disclosing party. The foregoing shall
  not be applicable to any information that is publicly available when provided or thereafter
  becomes publicly available other than through a breach of this Agreement, or that is required to
  be disclosed by any government authority or court of law.
  5. Indemnification. Each Party agrees to indemnify and hold harmless the other Party, its
  managers, officers, directors, employees, direct and indirect members, equity holders,
  accountants, attorneys and agents, from and against all third-party liability, including but not
  limited to reasonable costs and attorneys’ fees actually incurred, directly resulting from, including
  but not limited to, any breach of representation, warranty, covenant or obligation under this
  Agreement and/or negligence, willful misconduct or fraud in connection with the procurement of
  the Glove Sale. Notwithstanding anything contained in this Agreement to the contrary, including
  the foregoing, should any third party bring a claim against Saiger in connection with the Glove
  Sale, Andersson agrees to indemnify Saiger for 50% of the reasonable costs and attorneys’ fees,
  as well as any damages or settlement paid to the third party.
  6. Severability. The provisions hereof shall be considered severable in the event that any of such
  provisions are held by a court of competent jurisdiction to be invalid, void or otherwise
  unenforceable. Such invalid, void or otherwise unenforceable provisions shall be automatically
  replaced by other provisions which are valid and enforceable and which are as similar as possible in
  term and intent to those provisions deemed to be invalid, void or otherwise unenforceable.
  Notwithstanding the foregoing, the remaining provisions hereof shall remain enforceable to the
  fullest extent permitted by law.
  7. Assignment. This Agreement shall not be assignable without the prior written consent of the
  Parties hereto and shall be binding upon and inure to the benefit of any heirs, executors, legal
  representatives or successors or permitted assigns of the parties hereto.


                                                    2
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 48 of 67




  8. Entire Agreement; Amendment. This Agreement contains the entire agreement between the
  Parties with respect to the subject matter hereof. Any prior oral representations which are not
  contained within this Agreement are not a part of this Agreement. This Agreement may not be
  amended, changed, modified or discharged, nor may any provision hereof be waived, except by an
  instrument in writing executed by or on behalf of the party against whom enforcement of any
  amendment, waiver, change, modification or discharge is sought. No course of conduct or dealing
  shall be construed to modify, amend or otherwise affect any of the provisions hereof.
  9. Counterpart Execution. This Agreement may be executed in any number of counterparts,
  all of which taken together shall constitute one and the same instrument, and any of the Parties
  hereto may execute this Agreement by signing any such counterpart.
  10. Attorney Review. Each Party has had an opportunity to consult an attorney and has
  specifically consulted an attorney with respect to the terms and conditions of this Agreement and
  acknowledges that each Party fully understands this Agreement and the effect of signing and
  executing the Agreement.
  11. Attorneys’ Fees. Each Party shall bear its own attorneys’ fees and costs that were incurred
  in connection with the preparation of this Agreement; provided that the prevailing Party in any
  action to enforce this Agreement or by reason of this Agreement shall be entitled to recover its
  reasonable attorneys’ fees and costs from the non-prevailing Party.
  12. Representations and Warranties. Each Party hereby represents and warrants that: (a) it is
  duly organized and validly existing and in good standing under the applicable laws of the place
  of their formation; and (b) each Party has full power and authority to enter into this Agreement
  and to perform the obligations hereunder. Each person executing this Agreement on behalf of a
  party represents that he or she is authorized to execute this Agreement on behalf of such Party
  and that by his or her signature below, such party agrees to and is bound by all of the terms and
  provisions of this Agreement.
  13. Anti-Corruption. Andersson warrants and represents that he has not and shall not commit
  any offence under the U.S. Foreign Corrupt Practices Act, the U.K. Bribery Act 2010, or any anti-
  corruption law or regulation in any jurisdiction, or done any of the following: a) offered, given or
  agreement to give any government official any gift or consideration of any kind as an inducement
  or reward for doing or not doing or for having done or not having done any act in relation to the
  obtaining or performance of the Glove Sale, this Agreement or any other agreement with a
  government agency, or for showing or not showing favor or disfavor to any person in relation to
  the Glove Sale, this Agreement or any other agreement with a government agency. If Andersson
  commits any of the acts in this Section 13 or Saiger has good reason to believe that Andersson
  has committed such acts, Saiger reserves the right to immediately terminate this Agreement and
  recover the amounts paid to Andersson pursuant to this Agreement, as well as recover the amount
  and/or value of the gift given to the official.
  14. DISCLAIMER OF OTHER REPRESENTATIONS AND WARRANTIES; NON-
  RELIANCE. EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES
  SET FORTH IN SECTION 13, (A) NEITHER SAIGER NOR ANYONE ACTING ON ITS
  BEHALF HAS MADE OR MAKES ANY EXPRESS OR IMPLIED REPRESENTATION OR
  WARRANTY WHATSOEVER, EITHER ORAL OR WRITTEN, INCLUDING BUT NOT
  LIMITED TO ANY WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
  PARTICULAR PURPOSE, TITLE, NON-INFRINGEMENT OR PERFORMANCE OF


                                                   3
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 49 of 67




  GOODS OR PRODUCTS TO STANDARDS SPECIFIC TO THE COUNTRY OF IMPORT,
  WHETHER ARISING BY LAW, COURSE OF DEALING, COURSE OF PERFORMANCE,
  USAGE OF TRADE OR OTHERWISE, ALL OF WHICH ARE EXPRESSLY DISCLAIMED,
  AND (B) ANDERSSON ACKNOWLEDGES THAT HE HAS NOT RELIED UPON ANY
  REPRESENTATION OR WARRANTY MADE BY SAIGER, OR ANY OTHER PERSON ON
  ITS BEHALF, EXCEPT AS SPECIFICALLY PROVIDED IN SECTION 15 OF THIS
  AGREEMENT.
  15. NO LIABILITY FOR CONSEQUENTIAL OR INDIRECT DAMAGES. EXCEPT FOR
  OBLIGATIONS TO MAKE PAYMENT UNDER THIS AGREEMENT, LIABILITY FOR
  INDEMNIFICATION, LIABILITY FOR BREACH OF THE ANTI-CORRUPTION
  PROVISION, OR LIABILITY FOR BREACH OF CONFIDENTIALITY, IN NO EVENT
  SHALL EITHER PARTY OR ITS REPRESENTATIVES BE LIABLE FOR
  CONSEQUENTIAL, INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE OR
  ENHANCED DAMAGES, LOST PROFITS OR REVENUES OR DIMINUTION IN VALUE,
  ARISING OUT OF OR RELATING TO ANY BREACH OF THIS AGREEMENT,
  REGARDLESS OF (A) WHETHER SUCH DAMAGES WERE FORESEEABLE, (B)
  WHETHER OR NOT THE OTHER PARTY WAS ADVISED OF THE POSSIBILITY OF
  SUCH DAMAGES AND (C) THE LEGAL OR EQUITABLE THEORY (CONTRACT, TORT
  OR OTHERWISE) UPON WHICH THE CLAIM IS BASED, AND NOTWITHSTANDING
  THE FAILURE OF ANY AGREED OR OTHER REMEDY OF ITS ESSENTIAL PURPOSE.


  IN WITNESS WHEREOF, the parties hereby agree to the terms and conditions set forth as of
  the day and year first above written.

  SAIGER LLC d/b/a Laif.Works                            GABRIEL GONZÁLEZ ANDERSSON
  By:                                                    By: _____________________
  Name: Michael Saiger                                   Email: gga@inverdis.com
  Title: Managing Member
  Email: michael@laif.works




                                              4
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 50 of 67



                      CONSULTING AGREEMENT – 10.2M Surgical Gowns
          This AGREEMENT (“Agreement”) is made this __ day of June, 2020, by and between
  SAIGER LLC d/b/a Laif.Works, a Florida limited liability company, with its principal place of
  business at 1800 N. Miami Avenue, Miami, Florida 33136 (“Saiger”), on the one hand, and Gabriel
  González Andersson, an individual residing at Calle Espliego, 2 - 3ºB, La Moraleja 28109 Madrid
  (“Andersson”), on the other hand, and (Saiger, together with Andersson, the “Parties”, and each,
  a “Party”).

                                            RECITALS
         WHEREAS, Saiger entered into a contract with the United Kingdom’s Department of
  Health and Social Care (“DHSC”) for the sale of approximately 10,200,000 surgical gowns
  (“Gown Sale”);
          WHEREAS, Saiger retained the services of Andersson to assist in the procurement
  and performance of the contract, including but not limited to, sourcing the manufacturer, due
  diligence, and coordinating logistics;
        WHEREAS, the Parties desire to memorialize the payment terms related to
  Andersson’s consulting services for the Gown Sale.
          NOW THEREFORE, in consideration of the foregoing and for such other good and
  valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the
  parties hereto agree as follows:
  1. Payment Terms.
             a) After Saiger pays the manufacturers of the surgical gowns for the Gown Sale as
                per the agreement with the manufacturers and DHSC takes possession of all of the
                surgical gowns ordered pursuant to the Gown Sale, and within two (2) business
                days after Saiger receives payment in full from DHSC of the entire purchase price
                of the Gown Sale, the Parties agree that Saiger shall wire to Andersson USD
                16,007,521.47 (“Consulting Fee”), which is the full amount for services performed
                pursuant to the Gown Sale. The Parties acknowledge that the Consulting Fee may
                vary due to the exchange rate at the time of payment.

             b) The Parties further agree that USD 1,000,000 shall be held by Saiger for one (1)
                year, commencing at the time of payment of the Consulting Fee, to cover any
                additional expenses or potential claims, including but not limited to, any claims
                for indemnification under Section 5, that may arise from the Gown Sale (“Gown
                Holdback”). The Parties agree that at the end of the one (1) year period, provided
                there is no breach of the Agreement by Andersson, Saiger shall pay Andersson
                100% of what is remaining from the Gown Holdback. To the extent that any
                expenses and/or claims exceed USD 1,000,000, Andersson shall be obligated to
                pay 50% of the expenses and/or claims in excess of USD 1,000,000.
             c) Payment to Andersson pursuant to this Agreement shall be wired to an account
                and entity (of his ownership) provided by Andersson on the payment date.
  2. Independent Status of the Parties. Each Party shall, at all times, be an independent
  contractor hereunder, rather than a co-venturer, agent, employee, or representative of any other


                                                 1
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 51 of 67




  Party. Each Party shall work independently, without supervision or training by any other Party,
  shall be responsible for its own taxes, shall not be required to work on continuing daily basis or
  any specific work schedule, and shall not be provided with office space or administrative support.
  Each Party is permitted to engage in other businesses and ventures. Each Party shall be solely
  responsible for complying with all laws, rules, and regulations applicable to its services
  hereunder.
  3. Governing Law and Venue. This Agreement shall in all respects be construed in accordance
  with and governed by the procedural and substantive laws of the State of Florida, USA, without
  regard to the conflict-of-laws rules. The Parties agree that, in the event of any dispute arising out
  of or related to the subject matter of this Agreement or the transactions contemplated thereby,
  venue for any such dispute shall exclusively be in the state or federal courts located in Miami-
  Dade County, Florida, and that each party hereto waives any objection to such venue based on
  forum non conveniens or other grounds. Each party consents to the personal jurisdiction of the
  courts of Florida, and agrees not to bring any proceeding arising out of or related to the subject
  matter of this Agreement in any other court or forum.
  4. Confidentiality. The Parties hereto agree that each shall treat confidentially the terms and
  conditions of this Agreement and all information provided by each party to the other regarding
  its business and operations. All confidential information provided by a party hereto shall be used
  by the other party solely for the purpose of rendering or obtaining services pursuant to this
  Agreement and, except as may be required in carrying out this Agreement, shall not be disclosed
  to any third party without prior written consent of the non-disclosing party. The foregoing shall
  not be applicable to any information that is publicly available when provided or thereafter
  becomes publicly available other than through a breach of this Agreement, or that is required to
  be disclosed by any government authority or court of law.
  5. Indemnification. Each Party agrees to indemnify and hold harmless the other Party, its
  managers, officers, directors, employees, direct and indirect members, equity holders,
  accountants, attorneys and agents, from and against all third-party liability, including but not
  limited to reasonable costs and attorneys’ fees actually incurred, directly resulting from, including
  but not limited to, any breach of representation, warranty, covenant or obligation under this
  Agreement and/or negligence, willful misconduct or fraud in connection with the procurement of
  the Gown Sale. Notwithstanding anything contained in this Agreement to the contrary, including
  the foregoing, should any third party bring a claim against Saiger in connection with the Gown
  Sale, Andersson agrees to indemnify Saiger for 50% of the reasonable costs and attorneys’ fees,
  as well as any damages or settlement paid to the third party.
  6. Severability. The provisions hereof shall be considered severable in the event that any of such
  provisions are held by a court of competent jurisdiction to be invalid, void or otherwise
  unenforceable. Such invalid, void or otherwise unenforceable provisions shall be automatically
  replaced by other provisions which are valid and enforceable and which are as similar as possible in
  term and intent to those provisions deemed to be invalid, void or otherwise unenforceable.
  Notwithstanding the foregoing, the remaining provisions hereof shall remain enforceable to the
  fullest extent permitted by law.
  7. Assignment. This Agreement shall not be assignable without the prior written consent of the
  Parties hereto and shall be binding upon and inure to the benefit of any heirs, executors, legal
  representatives or successors or permitted assigns of the parties hereto.


                                                    2
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 52 of 67




  8. Entire Agreement; Amendment. This Agreement contains the entire agreement between the
  Parties with respect to the subject matter hereof. Any prior oral representations which are not
  contained within this Agreement are not a part of this Agreement. This Agreement may not be
  amended, changed, modified or discharged, nor may any provision hereof be waived, except by an
  instrument in writing executed by or on behalf of the party against whom enforcement of any
  amendment, waiver, change, modification or discharge is sought. No course of conduct or dealing
  shall be construed to modify, amend or otherwise affect any of the provisions hereof.
  9. Counterpart Execution. This Agreement may be executed in any number of counterparts,
  all of which taken together shall constitute one and the same instrument, and any of the Parties
  hereto may execute this Agreement by signing any such counterpart.
  10. Attorney Review. Each Party has had an opportunity to consult an attorney and has
  specifically consulted an attorney with respect to the terms and conditions of this Agreement and
  acknowledges that each Party fully understands this Agreement and the effect of signing and
  executing the Agreement.
  11. Attorneys’ Fees. Each Party shall bear its own attorneys’ fees and costs that were incurred
  in connection with the preparation of this Agreement; provided that the prevailing Party in any
  action to enforce this Agreement or by reason of this Agreement shall be entitled to recover its
  reasonable attorneys’ fees and costs from the non-prevailing Party.
  12. Representations and Warranties. Each Party hereby represents and warrants that: (a) it is
  duly organized and validly existing and in good standing under the applicable laws of the place
  of their formation; and (b) each Party has full power and authority to enter into this Agreement
  and to perform the obligations hereunder. Each person executing this Agreement on behalf of a
  party represents that he or she is authorized to execute this Agreement on behalf of such Party
  and that by his or her signature below, such party agrees to and is bound by all of the terms and
  provisions of this Agreement.
  13. Anti-Corruption. Andersson warrants and represents that he has not and shall not commit
  any offence under the U.S. Foreign Corrupt Practices Act, the U.K. Bribery Act 2010, or any anti-
  corruption law or regulation in any jurisdiction, or done any of the following: a) offered, given or
  agreement to give any government official any gift or consideration of any kind as an inducement
  or reward for doing or not doing or for having done or not having done any act in relation to the
  obtaining or performance of the Gown Sale, this Agreement or any other agreement with a
  government agency, or for showing or not showing favor or disfavor to any person in relation to
  the Gown Sale, this Agreement or any other agreement with a government agency. If Andersson
  commits any of the acts in this Section 13 or Saiger has good reason to believe that Andersson
  has committed such acts, Saiger reserves the right to immediately terminate this Agreement and
  recover the amounts paid to Andersson pursuant to this Agreement, as well as recover the amount
  and/or value of the gift given to the official.
  14. DISCLAIMER OF OTHER REPRESENTATIONS AND WARRANTIES; NON-
  RELIANCE. EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES
  SET FORTH IN SECTION 13, (A) NEITHER SAIGER NOR ANYONE ACTING ON ITS
  BEHALF HAS MADE OR MAKES ANY EXPRESS OR IMPLIED REPRESENTATION OR
  WARRANTY WHATSOEVER, EITHER ORAL OR WRITTEN, INCLUDING BUT NOT
  LIMITED TO ANY WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
  PARTICULAR PURPOSE, TITLE, NON-INFRINGEMENT OR PERFORMANCE OF


                                                   3
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 53 of 67




  GOODS OR PRODUCTS TO STANDARDS SPECIFIC TO THE COUNTRY OF IMPORT,
  WHETHER ARISING BY LAW, COURSE OF DEALING, COURSE OF PERFORMANCE,
  USAGE OF TRADE OR OTHERWISE, ALL OF WHICH ARE EXPRESSLY DISCLAIMED,
  AND (B) ANDERSSON ACKNOWLEDGES THAT HE HAS NOT RELIED UPON ANY
  REPRESENTATION OR WARRANTY MADE BY SAIGER, OR ANY OTHER PERSON ON
  ITS BEHALF, EXCEPT AS SPECIFICALLY PROVIDED IN SECTION 15 OF THIS
  AGREEMENT.
  15. NO LIABILITY FOR CONSEQUENTIAL OR INDIRECT DAMAGES. EXCEPT FOR
  OBLIGATIONS TO MAKE PAYMENT UNDER THIS AGREEMENT, LIABILITY FOR
  INDEMNIFICATION, LIABILITY FOR BREACH OF THE ANTI-CORRUPTION
  PROVISION, OR LIABILITY FOR BREACH OF CONFIDENTIALITY, IN NO EVENT
  SHALL EITHER PARTY OR ITS REPRESENTATIVES BE LIABLE FOR
  CONSEQUENTIAL, INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE OR
  ENHANCED DAMAGES, LOST PROFITS OR REVENUES OR DIMINUTION IN VALUE,
  ARISING OUT OF OR RELATING TO ANY BREACH OF THIS AGREEMENT,
  REGARDLESS OF (A) WHETHER SUCH DAMAGES WERE FORESEEABLE, (B)
  WHETHER OR NOT THE OTHER PARTY WAS ADVISED OF THE POSSIBILITY OF
  SUCH DAMAGES AND (C) THE LEGAL OR EQUITABLE THEORY (CONTRACT, TORT
  OR OTHERWISE) UPON WHICH THE CLAIM IS BASED, AND NOTWITHSTANDING
  THE FAILURE OF ANY AGREED OR OTHER REMEDY OF ITS ESSENTIAL PURPOSE.


  IN WITNESS WHEREOF, the parties hereby agree to the terms and conditions set forth as of
  the day and year first above written.

  SAIGER LLC d/b/a Laif.Works                            GABRIEL GONZÁLEZ ANDERSSON
  By:                                                    By: _____________________
  Name: Michael Saiger                                   Email: gga@inverdis.com
  Title: Managing Member
  Email: michael@laif.works




                                              4
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 54 of 67




           IN THE CIRCUIT COURT OF THE 11TH JUDICIAL CIRCUIT IN AND FOR
                           MIAMI-DADE COUNTY, FLORIDA

                                   CASE NO.: 2020-022232-CA-02

  SAIGER LLC d/b/a
  LAIF.WORKS,

         Plaintiff,

  vs.

  GABRIEL GONZÁLEZ ANDERSSON, and
  GLEZCO, LLC, a Florida limited liability company

        Defendants.
  ______________________________________/


                                              SUMMONS

  THE STATE OF FLORIDA
  TO EACH SHERIFF OF THE STATE:

         YOU ARE HEREBY COMMANDED to serve this Summons and a copy of the Complaint
  in this lawsuit on Defendant, GLEZCO, LLC, by serving its Registered Agent, Capital
  Corporate Services, Inc., 515 E. Park Avenue, Second Floor, Tallahassee, FL 32301.

                                             IMPORTANT

          A lawsuit has been filed against you. Each defendant is required to serve written defenses
  to the complaint or petition on Plaintiff’s attorney:

                                         Etan Mark, Esq.
                                  MARK MIGDAL & HAYDEN
                                   80 SW 8th Street, Suite 1999
                                Miami, Florida 33130 (305) 374-0440

          You have 20 calendar days after this summons is served on you to file a written response to
  the attached complaint with the clerk of this court. A phone call will not protect you. Your written
  response, including the case number given above and the names of the parties, must be filed if you
  want the court to hear your side of the case. If you do not file your response on time, you may lose
  the case, and your wages, money, and property may thereafter be taken without further warning from
  the court. There are other legal requirements. You may want to call an attorney right away. If you
  do not know an attorney, you may call an attorney referral service or a legal aid office (listed in the
  phone book).
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 55 of 67




          If you choose to file a written response yourself, at the same time you file your written
  response to the court you must also mail or take a copy of your written response to the
  “Plaintiff/Plaintiff's Attorney”.


                                              Dated on ___________________, 2020.

                                              CLERK OF THE CIRCUIT COURT
                                              (SEAL)



                                              Clerk of the County Court


                                              By:________________________
                                                 As Deputy Clerk




                                                 2
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 56 of 67




                                              IMPORTANTE

          Usted ha sido demandado legalmente. Tiene 20 días, contados a partir del recibo de esta
  notificación, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal. Una
  llamada telefónica no lo protegerá. Si usted desea que el tribunal considere su defensa, debe presentar
  su respuesta por escrito, incluyendo el numero del caso y los nombres de las partes interesada. Si
  usted no contesta la demanda a tiempo, pudiese perder el caso y podría ser despojado de sus ingresos
  y propiedades, o privado de sus derechos, sin previo aviso del tribunal. Existen otros requisitos
  legales. Si lo desea, puede usted consultar a un abogado inmediatamente. Si no conoce a un abogado,
  puede llamar a una de las oficinas de asistencia legal que aparecen en la guía telefónica.

          Si desea responder a la demanda por su cuenta, al mismo tiempo en que presenta su respuesta
  ante el tribunal, deberá usted enviar por correo o entregar una copia de su respuesta a la persona
  denominada abajo como "Plaintiff/Plaintiff's Attorney" (Demandante o Abogado del Demandante).

                                               IMPORTANT

           Des poursuites judiciares ont ete entreprises contre vous. Vous avez 20 jours consecutifs a
  partir de la date de l'assignation de cette citation pour deposer une reponse ecrite a la plainte ci-jointe
  aupres de ce tribunal. Un simple coup de telephone est insuffisant pour vous proteger. Vous etes
  obliges de deposer votre reponse ecrite, avec mention du numero de dossier ci-dessus et du nom des
  parties nommees ici, si vous souhaitez que le tribunal entende votre cause. Si vous ne deposez pas
  votre reponse ecrite dans le relai requis, vous risquez de perdre la cause ainsi que votre salaire, votre
  argent, et vos biens peuvent etre saisis par la suite, sans aucun preavis ulterieur du tribunal. Il y a
  d'autres obligations juridiques et vous pouvez requerir les services immediats d'un avocat. Si vous ne
  connaissez pas d'avocat, vous pourriez telephoner a un service de reference d'avocats ou a un bureau
  d'assistance juridique (figurant a l'annuaire de telephones).

          Si vous choisissez de deposer vous-meme une reponse ecrite, il vous faudra egalement, en
  meme temps que cette formalite, faire parvenir ou expedier une copie de votre reponse ecrite au
  "Plaintiff/Plaintiff's Attorney" (Plaignant ou a son avocat) nomme ci-dessous.




                                                      3
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 57 of 67




           IN THE CIRCUIT COURT OF THE 11TH JUDICIAL CIRCUIT IN AND FOR
                           MIAMI-DADE COUNTY, FLORIDA

                                   CASE NO.: 2020-022232-CA-02

  SAIGER LLC d/b/a
  LAIF.WORKS,

         Plaintiff,

  vs.

  GABRIEL GONZÁLEZ ANDERSSON, and
  GLEZCO, LLC, a Florida limited liability company

        Defendants.
  ______________________________________/


                                              SUMMONS

  THE STATE OF FLORIDA
  TO EACH SHERIFF OF THE STATE:

          YOU ARE HEREBY COMMANDED to serve this Summons and a copy of the Complaint
  in this lawsuit on Defendant, GABRIEL GONZÁLEZ ANDERSSON, by serving its Calle
  Espliego, 2-3B, La Moralega 28109 Madrid, Spain.

                                             IMPORTANT

          A lawsuit has been filed against you. Each defendant is required to serve written defenses
  to the complaint or petition on Plaintiff’s attorney:

                                         Etan Mark, Esq.
                                  MARK MIGDAL & HAYDEN
                                   80 SW 8th Street, Suite 1999
                                Miami, Florida 33130 (305) 374-0440

          You have 20 calendar days after this summons is served on you to file a written response to
  the attached complaint with the clerk of this court. A phone call will not protect you. Your written
  response, including the case number given above and the names of the parties, must be filed if you
  want the court to hear your side of the case. If you do not file your response on time, you may lose
  the case, and your wages, money, and property may thereafter be taken without further warning from
  the court. There are other legal requirements. You may want to call an attorney right away. If you
  do not know an attorney, you may call an attorney referral service or a legal aid office (listed in the
  phone book).
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 58 of 67




          If you choose to file a written response yourself, at the same time you file your written
  response to the court you must also mail or take a copy of your written response to the
  “Plaintiff/Plaintiff's Attorney”.


                                              Dated on ___________________, 2020.

                                              CLERK OF THE CIRCUIT COURT
                                              (SEAL)



                                              Clerk of the County Court


                                              By:________________________
                                                 As Deputy Clerk




                                                 2
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 59 of 67




                                              IMPORTANTE

          Usted ha sido demandado legalmente. Tiene 20 días, contados a partir del recibo de esta
  notificación, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal. Una
  llamada telefónica no lo protegerá. Si usted desea que el tribunal considere su defensa, debe presentar
  su respuesta por escrito, incluyendo el numero del caso y los nombres de las partes interesada. Si
  usted no contesta la demanda a tiempo, pudiese perder el caso y podría ser despojado de sus ingresos
  y propiedades, o privado de sus derechos, sin previo aviso del tribunal. Existen otros requisitos
  legales. Si lo desea, puede usted consultar a un abogado inmediatamente. Si no conoce a un abogado,
  puede llamar a una de las oficinas de asistencia legal que aparecen en la guía telefónica.

          Si desea responder a la demanda por su cuenta, al mismo tiempo en que presenta su respuesta
  ante el tribunal, deberá usted enviar por correo o entregar una copia de su respuesta a la persona
  denominada abajo como "Plaintiff/Plaintiff's Attorney" (Demandante o Abogado del Demandante).

                                               IMPORTANT

           Des poursuites judiciares ont ete entreprises contre vous. Vous avez 20 jours consecutifs a
  partir de la date de l'assignation de cette citation pour deposer une reponse ecrite a la plainte ci-jointe
  aupres de ce tribunal. Un simple coup de telephone est insuffisant pour vous proteger. Vous etes
  obliges de deposer votre reponse ecrite, avec mention du numero de dossier ci-dessus et du nom des
  parties nommees ici, si vous souhaitez que le tribunal entende votre cause. Si vous ne deposez pas
  votre reponse ecrite dans le relai requis, vous risquez de perdre la cause ainsi que votre salaire, votre
  argent, et vos biens peuvent etre saisis par la suite, sans aucun preavis ulterieur du tribunal. Il y a
  d'autres obligations juridiques et vous pouvez requerir les services immediats d'un avocat. Si vous ne
  connaissez pas d'avocat, vous pourriez telephoner a un service de reference d'avocats ou a un bureau
  d'assistance juridique (figurant a l'annuaire de telephones).

          Si vous choisissez de deposer vous-meme une reponse ecrite, il vous faudra egalement, en
  meme temps que cette formalite, faire parvenir ou expedier une copie de votre reponse ecrite au
  "Plaintiff/Plaintiff's Attorney" (Plaignant ou a son avocat) nomme ci-dessous.




                                                      3
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 60 of 67
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 61 of 67
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 62 of 67
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 63 of 67
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 64 of 67
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 65 of 67
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 66 of 67




                  Exhibit B
Case 1:20-cv-24672-DLG Document 1 Entered on FLSD Docket 11/13/2020 Page 67 of 67


    From:             Morton, Jonathan B.
    To:               Etan Mark
    Cc:               Daniel Maland; Jany Fernandez; Roldan Cora, Javier A.
    Subject:          RE: Saiger LLC v. Andersson et al
    Date:             Thursday, November 12, 2020 1:21:58 PM
    Attachments:      image001.png
                      image002.png


   Yes, Andersson is deemed served today.




   Jonathan B. Morton
   Partner
   K&L Gates LLP
   Southeast Financial Center - Suite 3900
   200 South Biscayne Blvd
   Miami, Fl. 33131
   Phone: 305-539-3357
   Fax: 305-358-7095
   jonathan.morton@klgates.com
   www.klgates.com


   cid:image004.png@01D62916.03F4C300




   From: Etan Mark <Etan@markmigdal.com>
   Sent: Thursday, November 12, 2020 11:33 AM
   To: Morton, Jonathan B. <Jonathan.Morton@klgates.com>
   Cc: Daniel Maland <Daniel@markmigdal.com>; Jany Fernandez <Jany@markmigdal.com>; Roldan
   Cora, Javier A. <Javier.RoldanCora@klgates.com>
   Subject: RE: Saiger LLC v. Andersson et al


   External Sender:

   I take your email below to mean that you are accepting service on behalf of Andersson. Should we
   say that service is effective today?
   Mr. Saiger is the sole member of Saiger LLC.
